Exhibit 10.1

 

Execution Copy

 

 

 

 

AMENDED AND RESTATED

 

UNIT PURCHASE AGREEMENT

 

BY AND AMONG

 

BREITBURN ENERGY PARTNERS L.P.

 

AND

 

THE PURCHASERS NAMED HEREIN

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

Definitions

1

Section 1.2

Accounting Procedures and Interpretation

6

 

 

 

ARTICLE II

 

SALE AND PURCHASE

 

 

 

Section 2.1

Sale and Purchase

6

Section 2.2

Closing

7

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF BREITBURN

 

 

 

Section 3.1

Existence

8

Section 3.2

Capitalization and Valid Issuance of Purchased Units

8

Section 3.3

BreitBurn SEC Documents

10

Section 3.4

No Material Adverse Change

10

Section 3.5

Litigation

10

Section 3.6

No Breach

11

Section 3.7

Authority

11

Section 3.8

Compliance with Laws

11

Section 3.9

Approvals

12

Section 3.10

MLP Status

12

Section 3.11

Investment Company Status

12

Section 3.12

Offering

12

Section 3.13

Certain Fees

12

Section 3.14

No Side Agreements

12

Section 3.15

Internal Accounting Controls

13

Section 3.16

Material Agreements

13

Section 3.17

Preemptive Rights or Registration Rights

13

Section 3.18

Insurance

13

Section 3.19

Acknowledgment Regarding Purchase of Purchased Common Units

13

Section 3.20

Non-Disclosure

14

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

 

 

Section 4.1

Valid Existence

14

Section 4.2

Authorization, Enforceability

14

 

--------------------------------------------------------------------------------


 

Section 4.3

No Breach

14

Section 4.4

Investment

15

Section 4.5

Nature of Purchaser

15

Section 4.6

Receipt of Information; Authorization

15

Section 4.7

Restricted Securities

16

Section 4.8

Certain Fees

16

Section 4.9

Legend

16

Section 4.10

Short Selling

16

Section 4.11

No Side Agreements

16

Section 4.12

Purchase of Securities

16

 

 

 

ARTICLE V

 

 

 

COVENANTS

 

 

 

Section 5.1

Certain Special Allocations of Book and Taxable Income

17

Section 5.2

Subsequent Public Offerings

17

Section 5.3

Purchaser Lock-Up

18

Section 5.4

Taking of Necessary Action

18

Section 5.5

Non-Disclosure; Interim Public Filings

18

Section 5.6

Use of Proceeds

19

Section 5.7

Tax Information

19

Section 5.8

Third Quarter Distribution

19

 

 

 

ARTICLE VI

 

 

 

CLOSING CONDITIONS

 

 

 

Section 6.1

Conditions to the Closing

19

Section 6.2

BreitBurn Deliveries

21

Section 6.3

Escrow Purchaser Deliveries

21

Section 6.4

Non-Escrow Purchaser Deliveries

22

 

 

 

ARTICLE VII

 

 

 

INDEMNIFICATION, COSTS AND EXPENSES

 

 

 

Section 7.1

Indemnification by BreitBurn

22

Section 7.2

Indemnification by Purchasers

23

Section 7.3

Indemnification Procedure

23

 

 

 

ARTICLE VIII

 

 

 

MISCELLANEOUS

 

 

 

Section 8.1

Interpretation of Provisions

24

Section 8.2

Survival of Provisions

24

Section 8.3

No Waiver; Modifications in Writing

25

 

ii

--------------------------------------------------------------------------------


 

Section 8.4

Binding Effect; Assignment

25

Section 8.5

Confidentiality and Non-Disclosure

25

Section 8.6

Communications

26

Section 8.7

Removal of Legend

26

Section 8.8

Entire Agreement

26

Section 8.9

Governing Law

26

Section 8.10

Execution in Counterparts

26

Section 8.11

Termination

26

Section 8.12

Expenses

27

Section 8.13

Recapitalization, Exchanges, Etc. Affecting the Purchased Units

27

Section 8.14

Obligations Limited to Parties to Agreement

28

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED UNIT PURCHASE AGREEMENT

 

AMENDED AND RESTATED UNIT PURCHASE AGREEMENT, dated as of October 26, 2007 (this
“Agreement”), by and among BREITBURN ENERGY PARTNERS L.P., a Delaware limited
partnership (“BreitBurn”), and each of the Purchasers listed in Schedule 2.1
attached hereto (a “Purchaser” and, collectively, the “Purchasers”).

 

WHEREAS, BreitBurn and the Purchasers entered into that certain Unit Purchase
Agreement dated as of September 11, 2007 (the “Original Agreement”);

 

WHEREAS, contemporaneous with the execution of the Original Agreement,
BreitBurn, through its indirect ownership of BreitBurn Operating L.P., a
Delaware limited partnership, entered into a definitive purchase agreement to
acquire oil and gas properties, the associated leases and reserves, producing
facilities and other related equipment as described in the Hermes Contribution
Agreement upon the terms and conditions and for the consideration set forth in
the Hermes Contribution Agreement from Hermes (the “Hermes Acquisition”);

 

WHEREAS, BreitBurn desires to partially finance the Hermes Acquisition through
the sale of an aggregate of $450 million of Common Units and the Purchasers
desire to purchase an aggregate of $450 million of Common Units from BreitBurn,
each in accordance with the provisions of this Agreement;

 

WHEREAS, BreitBurn has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement;

 

WHEREAS, BreitBurn and the Purchasers desire to amend and restate the Original
Agreement in its entirety to provide for payment of the purchase price pursuant
to an escrow agreement; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, BreitBurn and each of the Purchasers, severally
and not jointly, hereby agree to amend and restate the Original Agreement in its
entirety as follows:

 


ARTICLE I

DEFINITIONS


 

Section 1.1             Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“Action” against a Person means any lawsuit, action, proceeding, investigation,
inquiry, complaint or litigation before any Governmental Authority, mediator or
arbitrator.

 

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control

 

--------------------------------------------------------------------------------


 

with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning specified in the introductory paragraph.

 

“Basic Documents” means, collectively, this Agreement, the Escrow Agreement, the
Hermes Contribution Agreement, the BreitBurn Credit Facility, the Registration
Rights Agreement and any and all other agreements or instruments executed and
delivered by the Parties to evidence the execution, delivery and performance of
this Agreement, and any amendments, supplements, continuations or modifications
thereto.

 

“Board of Directors” means the board of directors of the General Partner.

 

“BreitBurn” shall have the meaning specified in the opening paragraph.

 

“BreitBurn Credit Facility” means, collectively, (i) the Credit Agreement, dated
as of October 10, 2006 by and among BreitBurn Operating L.P., as Borrower, and
BreitBurn Energy Partners L.P., Alamitos Company LLC, Alamitos Company, Phoenix
Production Company, Preventive Maintenance Services, LLC and BreitBurn Operating
GP, LLC, as Guarantors, Wells Fargo Bank, National Association, as Lead
Arranger, Administrative Agent and Issuing Lender, and the other Lenders party
thereto and all other documents entered into by BreitBurn and its Affiliates in
connection therewith, as contemplated to be amended in connection with the
Hermes Acquisition and (ii) any senior secured credit facility entered into by
BreitBurn and its Affiliates the proceeds of which are used, in part, to
refinance the foregoing.

 

“BreitBurn Financial Statements” shall have the meaning specified in Section
3.3.

 

“BreitBurn Material Adverse Effect” means any material and adverse effect on (i)
the assets, liabilities, financial condition, business, operations, prospects or
affairs of BreitBurn and its Subsidiaries and the Hermes Assets, taken as a
whole, other than those occurring as a result of general economic or financial
conditions or other developments that are not unique to and do not have a
material disproportionate impact on BreitBurn and its Subsidiaries but also
affect other Persons who participate in or are engaged in the lines of business
of which BreitBurn and its Subsidiaries participate or are engaged, (ii) the
ability of BreitBurn Parties, taken as a whole, to carry on their business as
their business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis or (iii) the ability of BreitBurn to
consummate the transactions under any Basic Document; provided, however, that
with respect to Section 6.1(b)(ii), Section 6.2(e) and Section 8.11, a BreitBurn
Material Adverse Effect shall not include any material and adverse effect on the
foregoing to the extent such material and adverse effect results from, arises
out of, or relates to (x) a general deterioration in the economy or changes in
the general state of the industries in which the BreitBurn Parties operate,
except to the extent that the BreitBurn Parties, taken as a whole, are adversely
affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in

 

2

--------------------------------------------------------------------------------


 

accounting requirements or principles imposed upon BreitBurn and its
Subsidiaries or their respective businesses or any change in applicable Law, or
the interpretation thereof.

 

“BreitBurn Parties” means BreitBurn, the General Partner, and all of BreitBurn’s
Subsidiaries.

 

“BreitBurn Related Parties” shall have the meaning specified in Section 7.2.

 

“BreitBurn SEC Documents” shall have the meaning specified in Section 3.3.

 

“Breitenbach Amended and Restated Employment Agreement” means the Amended and
Restated Employment Agreement by and between Pro GP Corp., BreitBurn Management
Company, LLC, BreitBurn GP, LLC and Randall Breitenbach, dated as of October 10,
2006.

 

“Business Day” means any day other than a Saturday, Sunday or a holiday on which
The Nasdaq Global Market is closed.

 

“Closing” shall have the meaning specified in Section 2.2.

 

“Closing Date” shall have the meaning specified in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Schedule 2.1 to this Agreement under the heading “Commitment Amount.”

 

“Common Unit Price” shall have the meaning specified in Section 2.1(b).

 

“Common Units” means the common units of BreitBurn representing limited partner
interests.

 

“Delaware LLC Act” shall have the meaning specified in Section 3.2(c).

 

“Delaware LP Act” shall have the meaning specified in Section 3.2(c).

 

“Escrow Agreement” means the escrow agreement to be entered into on the date
hereof among BreitBurn, the Escrow Purchasers, Lehman Brothers, Inc., as
placement agent, and Wells Fargo Bank, which is attached hereto as Exhibit G, as
such agreement may be amended, or any successor agreement.

 

“Escrow Agent” shall have the meaning specified in the Escrow Agreement.

 

“Escrow Purchasers” means the Purchasers that are a party to the Escrow
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

“Form 8-K Filing” shall have the meaning specified in Section 5.5.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Partner” means BreitBurn GP, LLC, a Delaware limited liability company
and the general partner of BreitBurn.

 

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authorities that exercise valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, BreitBurn, its Subsidiaries or any of their Property or any of
the Purchasers.

 

“Hermes” means Quicksilver Resources, Inc, a Delaware corporation.

 

“Hermes Acquisition” shall have the meaning specified in the recitals.

 

“Hermes Assets” means those certain capital stock and equity interests purchased
pursuant to the Hermes Contribution Agreement.

 

“Hermes Closing Date” means the date on which the Hermes Acquisition is
consummated.

 

“Hermes Contribution Agreement” means that certain Contribution Agreement, dated
as of September 11, 2007, as the same may be amended from time to time, between
Hermes, a Delaware corporation, and BreitBurn Operating L.P., a Delaware limited
partnership, acting through its general partner, BreitBurn Operating GP, LLC, a
Delaware limited liability company, which is attached hereto as Exhibit C.

 

“Indemnified Party” shall have the meaning specified in Section 7.3.

 

“Indemnifying Party” shall have the meaning specified in Section 7.3.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

 

“Lock-Up Date” means 90 days from the Closing Date.

 

4

--------------------------------------------------------------------------------


 

“Non-Escrow Purchasers” means the Purchasers that are not a party to the Escrow
Agreement.

 

“Original Agreement” shall have the meaning specified in the recitals.

 

“Partnership Agreement” shall have the meaning specified in Section 2.1(a).

 

“Party” or “Parties” means BreitBurn and the Purchasers, individually or
collectively, as the case may be.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, trust, limited liability company, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity.

 

“Placement Agents” means Lehman Brothers Inc., Citigroup Global Markets Inc. and
Credit Suisse Securities (USA) LLC.

 

“Placement Agents Fees” means the fees that BreitBurn is obligated to pay to the
Placement Agents upon the closing of the transactions contemplated by this
Agreement.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchased Units” means the Common Units to be issued and sold to the Purchasers
pursuant to this Agreement.

 

“Purchaser” shall have the meaning specified in the introductory paragraph.

 

“Purchaser Material Adverse Effect” means any material and adverse effect on (i)
the ability of a Purchaser to meet its obligations under this Agreement or the
Registration Rights Agreement on a timely basis or (ii) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

 

“Purchaser Related Parties” shall have the meaning specified in Section 7.1.

 

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit B, to be entered
into at the Closing, among BreitBurn and the Purchasers.

 

“Representatives” of any Person means the officers, managers, directors,
employees, agents and other representatives of such Person.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in

 

5

--------------------------------------------------------------------------------


 

Rule 16a-1(h) under the Exchange Act) and similar arrangements, and sales and
other transactions through non-U.S. broker dealers or foreign regulated brokers.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

 

“Terminating Breach” shall have the meaning specified in Section 8.11(a)(ii).

 

“Third Quarter Distribution” shall have the meaning specified in Section 5.8.

 

“Unitholders” means the common unitholders of BreitBurn (within the meaning of
the Partnership Agreement).

 

“Washburn Amended and Restated Employment Agreement” means the Amended and
Restated Employment Agreement by and between Pro GP Corp., BreitBurn Management
Company, LLC, BreitBurn GP, LLC and Halbert Washburn, dated as of October 10,
2006.

 

Section 1.2             Accounting Procedures and Interpretation. Unless
otherwise specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the Commission) and in compliance as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto.

 


ARTICLE II

SALE AND PURCHASE


 

Section 2.1             Sale and Purchase. Contemporaneously with the
consummation of the Hermes Acquisition and subject to the terms and conditions
of this Agreement, at the Closing, BreitBurn hereby agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from BreitBurn, the dollar amount of Purchased Units, set forth
opposite its name on Schedule 2.1 hereto. Each Purchaser agrees to pay
BreitBurn, pursuant to procedures set forth in the Escrow Agreement or in this
Agreement, the Common Unit Price for each Purchased Unit, in each case as set
forth in Section 2.1(b). The respective obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. The failure or waiver
of

 

6

--------------------------------------------------------------------------------


 

performance under this Agreement by any Purchaser, or on its behalf, does not
excuse performance by any other Purchaser. Nothing contained herein or in any
other Basic Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any Basic Document. Except as
otherwise provided in this Agreement or in the Registration Rights Agreement,
each Purchaser shall be entitled to independently protect and enforce its
rights, including the rights arising out of this Agreement or out of the
Registration Rights Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

 


(A)           COMMON UNITS. THE NUMBER OF PURCHASED UNITS TO BE ISSUED AND SOLD
TO EACH PURCHASER SHALL BE EQUAL TO THE QUOTIENT DETERMINED BY DIVIDING (I) THE
AMOUNT FOR SUCH PURCHASER UNDER THE COLUMN ENTITLED “COMMITMENT  AMOUNT” ON
SCHEDULE 2.1 BY (II) THE COMMON UNIT PRICE (AS DEFINED IN SECTION 2.1(B) BELOW).
THE PURCHASED UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS GOVERNING THE COMMON UNITS AS SET FORTH IN THE FIRST AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT OF BREITBURN, DATED AS OF
OCTOBER 10, 2006 (THE “PARTNERSHIP AGREEMENT”).


 


(B)           CONSIDERATION. SUBJECT TO SECTION 5.8, THE AMOUNT PER COMMON UNIT
EACH PURCHASER WILL PAY TO BREITBURN TO PURCHASE THE PURCHASED UNITS (THE
“COMMON UNIT PRICE”) SHALL BE $27.00.


 


(C)           FUNDING INTO ESCROW BY ESCROW PURCHASERS. PURSUANT TO THE ESCROW
AGREEMENT, EACH ESCROW PURCHASER SHALL DEPOSIT ITS COMMITMENT AMOUNT INTO AN
ESCROW ACCOUNT ESTABLISHED UNDER THE ESCROW AGREEMENT NO LATER THAN TWO (2)
BUSINESS DAYS PRIOR TO THE CLOSING DATE. ON THE CLOSING DATE, UPON RECEIPT OF
SATISFACTORY EVIDENCE THAT THE CONDITIONS SET FORTH IN ARTICLE VI HAVE BEEN
SATISFIED OR WAIVED, PURSUANT TO THIS SECTION 2.2, EACH SUCH ESCROW PURCHASER
SHALL DELIVER NOTICE TO THE ESCROW AGENT TO PROMPTLY AND TIMELY RELEASE (I) SUCH
ESCROW PURCHASER’S COMMITMENT AMOUNT OUT OF THE FUNDS ESCROWED UNDER THE ESCROW
AGREEMENT TO AN ACCOUNT DIRECTED BY BREITBURN AND (II) THE INTEREST EARNED ON
SUCH FUNDS TO SUCH ESCROW PURCHASER.


 


(D)           FUNDING BY NON-ESCROW PURCHASERS. ON THE CLOSING DATE, UPON
RECEIPT OF SATISFACTORY EVIDENCE THAT THE CONDITIONS SET FORTH IN ARTICLE VI
HAVE BEEN SATISFIED, EACH NON-ESCROW PURCHASER SHALL PAY ITS COMMITMENT AMOUNT
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DIRECTED BY
BREITBURN.


 

Section 2.2             Closing. The execution and delivery of the Basic
Documents (other than this Agreement and the Escrow Agreement), the delivery of
certificates representing the Purchased Units, the payment by each Purchaser of
its respective Commitment Amount pursuant to the terms of Section 2.1(c) or
Section 2.1(d), as applicable, and execution and delivery of all other
instruments, agreements and other documents required by this Agreement (the
“Closing”) shall take place on a date (the “Closing Date”) contemporaneous with
the Hermes Closing Date at the offices of Vinson & Elkins L.L.P., 666 Fifth
Avenue, 26th Floor, New York, New York 10103; provided, that BreitBurn shall
have given each Purchaser three (3) Business Days (or such shorter period as
shall be agreeable to the Parties) prior written notice of such designated
closing date.

 

7

--------------------------------------------------------------------------------


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BREITBURN


 

BreitBurn represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:

 

Section 3.1             Existence. Each of BreitBurn and BreitBurn’s
Subsidiaries:  (i) is a corporation, limited partnership or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the Laws of the state or other jurisdiction of its incorporation or
organization; (ii) has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted as described in the BreitBurn SEC Documents and as will
be conducted following the Hermes Acquisition, except where the failure to
obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a BreitBurn Material Adverse Effect. None of
BreitBurn or any of its Subsidiaries are in default in the performance,
observance or fulfillment of any provision of, in the case of BreitBurn, the
Partnership Agreement or its Certificate of Limited Partnership or, in the case
of any Subsidiary of BreitBurn, its respective certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement, limited
partnership agreement or other similar organizational documents. Each of
BreitBurn and its Subsidiaries is duly qualified or licensed and in good
standing as a foreign limited partnership, limited liability company or
corporation, as applicable, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its respective Properties or
the character of its respective operations makes such qualification necessary,
except where the failure to obtain such qualification, license, authorization or
good standing would not reasonably be expected to have a BreitBurn Material
Adverse Effect.

 

Section 3.2             Capitalization and Valid Issuance of Purchased Units.

 


(A)           THE PURCHASED UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES,
PRIVILEGES AND RESTRICTIONS GOVERNING THE COMMON UNITS AS SET FORTH IN THE
PARTNERSHIP AGREEMENT.


 


(B)           AS OF THE DATE OF THIS AGREEMENT, THE ISSUED AND OUTSTANDING
LIMITED PARTNER INTERESTS OF BREITBURN CONSIST OF 29,006,002 COMMON UNITS. THE
ONLY ISSUED AND OUTSTANDING GENERAL PARTNER INTERESTS OF BREITBURN ARE THE
INTERESTS OF THE GENERAL PARTNER DESCRIBED IN THE PARTNERSHIP AGREEMENT. ALL
OUTSTANDING COMMON UNITS AND THE LIMITED PARTNER INTERESTS REPRESENTED THEREBY
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH APPLICABLE LAW
AND THE PARTNERSHIP AGREEMENT AND ARE FULLY PAID (TO THE EXTENT REQUIRED BY
APPLICABLE LAW AND THE PARTNERSHIP AGREEMENT) AND NONASSESSABLE (EXCEPT AS SUCH
NONASSESSABILITY MAY BE AFFECTED BY MATTERS DESCRIBED IN SECTIONS 17-303, 17-607
AND 17-804 OF THE DELAWARE REVISED UNIFORM LIMITED PARTNERSHIP ACT (THE
“DELAWARE LP ACT”). ALL GENERAL PARTNER INTERESTS OF BREITBURN HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE PARTNERSHIP AGREEMENT.


 


(C)           OTHER THAN THE BREITBURN 2006 LONG-TERM INCENTIVE PLAN, THE
WASHBURN AMENDED AND RESTATED EMPLOYMENT AGREEMENT OR THE BREITENBACH AMENDED
AND RESTATED


 


8

--------------------------------------------------------------------------------



 


EMPLOYMENT AGREEMENT, BREITBURN HAS NO EQUITY COMPENSATION PLANS THAT
CONTEMPLATE THE ISSUANCE OF PARTNERSHIP INTERESTS OF BREITBURN (OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR PARTNERSHIP INTERESTS OF BREITBURN). NO
INDEBTEDNESS HAVING THE RIGHT TO VOTE (OR CONVERTIBLE INTO OR EXCHANGEABLE FOR
SECURITIES HAVING THE RIGHT TO VOTE) ON ANY MATTERS ON WHICH THE UNITHOLDERS MAY
VOTE ARE ISSUED OR OUTSTANDING. EXCEPT AS SET FORTH IN THE FIRST SENTENCE OF
THIS SECTION 3.2(C), AS CONTEMPLATED BY THIS AGREEMENT OR THE HERMES
CONTRIBUTION AGREEMENT OR AS ARE CONTAINED IN THE PARTNERSHIP AGREEMENT, THERE
ARE NO OUTSTANDING OR AUTHORIZED (I) OPTIONS, WARRANTS, PREEMPTIVE RIGHTS,
SUBSCRIPTIONS, CALLS OR OTHER RIGHTS, CONVERTIBLE OR EXCHANGEABLE SECURITIES,
AGREEMENTS, CLAIMS OR COMMITMENTS OF ANY CHARACTER OBLIGATING BREITBURN OR ANY
OF ITS SUBSIDIARIES TO ISSUE, TRANSFER OR SELL ANY PARTNERSHIP INTERESTS OR
OTHER EQUITY INTERESTS IN BREITBURN OR ANY OF ITS SUBSIDIARIES OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH PARTNERSHIP INTERESTS, (II)
OBLIGATIONS OF BREITBURN OR ANY OF ITS SUBSIDIARIES TO REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE ANY PARTNERSHIP INTERESTS OR EQUITY INTERESTS IN BREITBURN OR
ANY OF ITS SUBSIDIARIES OR ANY SUCH SECURITIES OR AGREEMENTS LISTED IN CLAUSE
(I) OF THIS SENTENCE OR (III) VOTING TRUSTS OR SIMILAR AGREEMENTS TO WHICH
BREITBURN OR ANY OF ITS SUBSIDIARIES IS A PARTY WITH RESPECT TO THE VOTING OF
THE EQUITY INTERESTS OF BREITBURN OR ANY OF ITS SUBSIDIARIES.


 


(D)           (I) ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF
BREITBURN’S SUBSIDIARIES ARE OWNED, DIRECTLY OR INDIRECTLY, BY BREITBURN FREE
AND CLEAR OF ANY LIENS (EXCEPT FOR SUCH RESTRICTIONS AS MAY EXIST UNDER
APPLICABLE LAW AND EXCEPT FOR SUCH LIENS AS MAY BE IMPOSED UNDER THE BREITBURN
CREDIT FACILITY) AND ALL SUCH OWNERSHIP INTERESTS HAVE BEEN DULY AUTHORIZED,
VALIDLY ISSUED AND ARE FULLY PAID (TO THE EXTENT REQUIRED BY APPLICABLE LAW OR
IN THE ORGANIZATIONAL DOCUMENTS OF BREITBURN’S SUBSIDIARIES, AS APPLICABLE) AND
NONASSESSABLE (EXCEPT AS NONASSESSABILITY MAY BE AFFECTED BY MATTERS DESCRIBED
IN SECTIONS 17-303, 17-607 AND 17-804 OF THE DELAWARE LP ACT AND SECTIONS 18-607
AND 18-804 OF THE DELAWARE LIMITED LIABILITY COMPANY ACT (THE “DELAWARE LLC
ACT”)) AND FREE OF PREEMPTIVE RIGHTS, WITH NO PERSONAL LIABILITY ATTACHING TO
THE OWNERSHIP THEREOF; AND (II) EXCEPT AS DISCLOSED IN THE BREITBURN SEC
DOCUMENTS, NEITHER BREITBURN NOR ANY OF ITS SUBSIDIARIES OWNS ANY SHARES OF
CAPITAL STOCK OR OTHER SECURITIES OF, OR INTEREST IN, ANY OTHER PERSON, OR IS
OBLIGATED TO MAKE ANY CAPITAL CONTRIBUTION TO OR OTHER INVESTMENT IN ANY OTHER
PERSON.


 


(E)           THE OFFER AND SALE OF THE PURCHASED UNITS AND THE LIMITED PARTNER
INTERESTS REPRESENTED THEREBY, HAVE BEEN, OR PRIOR TO THE CLOSING DATE, WILL BE
DULY AUTHORIZED BY BREITBURN PURSUANT TO THE PARTNERSHIP AGREEMENT AND, WHEN
ISSUED AND DELIVERED TO SUCH PURCHASER AGAINST PAYMENT THEREFOR IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, WILL BE VALIDLY ISSUED, FULLY PAID (TO THE
EXTENT REQUIRED BY APPLICABLE LAW AND THE PARTNERSHIP AGREEMENT) AND
NONASSESSABLE (EXCEPT AS SUCH NONASSESSABILITY MAY BE AFFECTED BY SECTIONS
17-303, 17-607 AND 17-804 OF THE DELAWARE LP ACT) AND WILL BE FREE OF ANY AND
ALL LIENS AND RESTRICTIONS ON TRANSFER, OTHER THAN RESTRICTIONS ON TRANSFER
UNDER THE PARTNERSHIP AGREEMENT, THIS AGREEMENT OR THE REGISTRATION RIGHTS
AGREEMENT AND UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS AND OTHER THAN
SUCH LIENS AS ARE CREATED BY THE PURCHASERS.


 


(F)            THE PURCHASED UNITS WILL BE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE RULES OF THE NASDAQ GLOBAL MARKET. PRIOR TO THE CLOSING DATE,
BREITBURN WILL SUBMIT TO THE NASDAQ GLOBAL MARKET A NOTIFICATION FORM:  LISTING
OF ADDITIONAL COMMON UNITS WITH RESPECT TO THE PURCHASED UNITS. BREITBURN’S
CURRENTLY OUTSTANDING COMMON UNITS ARE QUOTED ON THE NASDAQ GLOBAL MARKET AND
BREITBURN HAS NOT RECEIVED ANY NOTICE OF DELISTING.


 


9

--------------------------------------------------------------------------------



 

Section 3.3             BreitBurn SEC Documents. BreitBurn has filed timely with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed on or prior to the date of this Agreement,
collectively, the “BreitBurn SEC Documents”). The BreitBurn SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein (the “BreitBurn Financial
Statements”), at the time filed (in the case of registration statements, solely
on the dates of effectiveness) (except to the extent corrected by a subsequently
filed BreitBurn SEC Document filed prior to the date hereof) (i) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made) not misleading, (ii) complied as to form in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act, as applicable, (iii) in the case of the BreitBurn Financial Statements,
complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iv) in the case of the BreitBurn Financial Statements, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
(v) in the case of the BreitBurn Financial Statements, fairly present (subject
in the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of
BreitBurn and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended.
PricewaterhouseCoopers LLP is an independent registered public accounting firm
with respect to BreitBurn and the General Partner and has not resigned or been
dismissed as independent registered public accountants of BreitBurn and the
General Partner as a result of or in connection with any disagreement with
BreitBurn or the General Partner on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.

 

Section 3.4             No Material Adverse Change. Except as set forth in or
contemplated by the BreitBurn SEC Documents, and except for the proposed Hermes
Acquisition, which has been disclosed to, and discussed with, each of the
Purchasers, since December 31, 2006, BreitBurn and its Subsidiaries have
conducted their business in the ordinary course, consistent with past practice,
and there has been no (i) change that has had or would reasonably be expected to
have a BreitBurn Material Adverse Effect (ii) acquisition or disposition of any
material assets by BreitBurn or any of its Subsidiaries or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business, (iii) material change in BreitBurn’s accounting principles, practices
or methods or (iv) incurrence of material indebtedness (other than the
incurrence of such indebtedness as is contemplated in connection with the Hermes
Acquisition).

 

Section 3.5             Litigation. Except as set forth in the BreitBurn SEC
Documents, there is no Action pending or, to the knowledge of BreitBurn,
threatened against the General Partner, BreitBurn or any of its Subsidiaries or
any of their respective officers, directors or Properties, as applicable, that
(a) questions the validity of this Agreement or the Registration Rights
Agreement or the right of BreitBurn to enter into this Agreement or the
Registration Rights Agreement or to consummate the transactions contemplated
hereby and thereby or (b) (individually or in the aggregate) would reasonably be
expected to result in a BreitBurn Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

Section 3.6             No Breach. The execution, delivery and performance by
the BreitBurn Parties of the Basic Documents to which they are parties and
compliance by the BreitBurn Parties with the terms and provisions hereof and
thereof, and the issuance and sale by BreitBurn of the Purchased Units, do not
and will not (a) assuming the accuracy of the representations and warranties of
the Purchasers contained herein and their compliance with the covenants
contained herein, violate any provisions of any Law, governmental permit,
determination or award having applicability to BreitBurn or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation or breach of any provision of the certificate of limited
partnership or the other organizational documents of BreitBurn or organizational
documents of any of BreitBurn’s Subsidiaries, (c) require any consent, approval
or notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any contract,
agreement, instrument, obligation, note, bond, mortgage, license, or loan or
credit agreement to which BreitBurn or any of its Subsidiaries is a party or by
which BreitBurn or any of its Subsidiaries or any of their respective Properties
may be bound, or (d) result in or require the creation or imposition of any Lien
upon or with respect to any of the Properties now owned or hereafter acquired by
BreitBurn or any of its Subsidiaries, except in the cases of clauses (a), (c)
and (d) where any such violation, default, breach, termination, cancellation,
failure to receive consent approval or notice, or acceleration with respect to
the foregoing provisions of this Section 3.6 would not, individually or in the
aggregate, reasonably likely to result in a BreitBurn Material Adverse Effect.

 

Section 3.7             Authority. Each BreitBurn Party has all necessary power
and authority to execute, deliver and perform its obligations under the Basic
Documents; and the execution, delivery and performance by each BreitBurn Party
of the Basic Documents has been duly authorized by all necessary action on its
part; and the Basic Documents constitute the legal, valid and binding
obligations of the BreitBurn Parties that are parties thereto, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity including
principles of commercial reasonableness, fair dealing and good faith. No
approval from the holders of the Common Units is required in connection with
BreitBurn’s issuance and sale of the Purchased Units to the Purchasers.

 

Section 3.8             Compliance with Laws. Neither BreitBurn nor any of its
Subsidiaries is in violation of any judgment, decree or order or any Law
applicable to BreitBurn or its Subsidiaries, except as would not, individually
or in the aggregate, have a BreitBurn Material Adverse Effect. BreitBurn and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
BreitBurn Material Adverse Effect, and neither BreitBurn nor any such Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except where such
potential revocation or modification would not have, individually or in the
aggregate, a BreitBurn Material Adverse Effect. Neither BreitBurn, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other person
acting on behalf of BreitBurn or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, BreitBurn or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or

 

11

--------------------------------------------------------------------------------


 

other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

Section 3.9             Approvals. Except as contemplated by this Agreement or
as required by the Commission in connection with BreitBurn’s obligations under
the Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
any BreitBurn Party of any of the Basic Documents to which it is a party, except
(i) for such consents, approvals and waivers as have been obtained or, in the
case of the Hermes Contribution Agreement, will be obtained by closing, or (ii)
where the failure to receive such authorization, consent, approval, waiver,
license, qualification or written exemption from, or to make such filing,
declaration, qualification or registration would not, individually or in the
aggregate, reasonably be expected to have a BreitBurn Material Adverse Effect.

 

Section 3.10           MLP Status. BreitBurn has, since its inception in
March 2006, met the gross income requirements of Section 7704(c)(2) of the Code
and accordingly BreitBurn is not, and does not reasonably expect to be, taxed as
a corporation for U.S. federal income tax purposes.

 

Section 3.11           Investment Company Status. BreitBurn is not now, and
after the sale of the Purchased Units and the application of the net proceeds
from such sale will not be, and is not controlled by or under common control
with, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

 

Section 3.12           Offering. Assuming the accuracy of the representations
and warranties of the Purchasers contained in this Agreement, the sale and
issuance of the Purchased Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither BreitBurn nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

 

Section 3.13           Certain Fees. Except for the Placement Agents Fees and up
to $40,000 for reasonable expenses (including fees and expenses of counsel to
the Placement Agents) incurred by the Placement Agents in connection with their
acting as the Placement Agents, no fees or commissions will be payable by
BreitBurn to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.

 

Section 3.14           No Side Agreements. Except for the confidentiality
agreements and the Registration Rights Agreement entered into by and between
each of the Purchasers and BreitBurn and the placement agent engagement letter
between BreitBurn and the Placement Agents, there are no other agreements by,
among or between BreitBurn or any of its Affiliates, on the one hand, and any of
the Purchasers or their Affiliates, on the other hand, with respect to

 

12

--------------------------------------------------------------------------------


 

the transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

 

Section 3.15           Internal Accounting Controls. BreitBurn and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

Section 3.16           Material Agreements. BreitBurn has provided the
Purchasers with, or made available to the Purchasers through the BreitBurn SEC
Documents, correct and complete copies of all material agreements (as defined in
Section 601(b)(10) of Regulation S-K promulgated by the Commission) and of all
exhibits to the BreitBurn SEC Documents, including amendments to or other
modifications of pre-existing material agreements, entered into by BreitBurn.

 

Section 3.17           Preemptive Rights or Registration Rights. Except (i) as
set forth in the Partnership Agreement, (ii) as provided in the Basic Documents
or (iii) for existing awards under BreitBurn’s 2006 Long-Term Incentive Plan,
the Washburn Amended and Restated Employment Agreement or the Breitenbach
Amended and Restated Employment Agreement, there are no preemptive rights or
other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of, any Common Units or other limited partnership or
membership interests of BreitBurn or any of its Subsidiaries, in each case
pursuant to any other agreement or instrument to which any of such Persons is a
party or by which any one of them may be bound. Neither the execution of this
Agreement, nor the issuance of the Purchased Units as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
securities of BreitBurn, other than pursuant to the Registration Rights
Agreement or the Partnership Agreement.

 

Section 3.18           Insurance. BreitBurn and its Subsidiaries are insured
against such losses and risks and in such amounts as BreitBurn believes in its
sole discretion to be prudent for its businesses. BreitBurn does not have any
reason to believe that it or any Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

 

Section 3.19           Acknowledgment Regarding Purchase of Purchased Common
Units. BreitBurn acknowledges and agrees that (i) each of the Purchasers is
participating in the transactions contemplated by this Agreement and the other
Basic Documents at BreitBurn’s request and BreitBurn has concluded that such
participation is in BreitBurn’s best interest and is consistent with BreitBurn’s
objectives and (ii) each of the Purchasers is acting solely in the capacity of
an arm’s length purchaser. BreitBurn further acknowledges that no Purchaser is
acting or has acted as an advisor, agent or fiduciary of BreitBurn (or in any
similar capacity) with respect to this Agreement or the other Basic

 

13

--------------------------------------------------------------------------------


 

Documents and any advice given by any Purchaser or any of its respective
Representatives in connection with this Agreement or the other Basic Documents
is merely incidental to the Purchasers’ purchase of the Purchased Units.
BreitBurn further represents to each Purchaser that BreitBurn’s decision to
enter into this Agreement has been based solely on the independent evaluation of
the transactions contemplated hereby by BreitBurn and its Representatives.

 

Section 3.20           Non-Disclosure. BreitBurn has established procedures
requiring its Representatives not to disclose the transactions contemplated by
this Agreement to any prospective investor who has not entered into a
confidentiality agreement between such prospective investor and BreitBurn
relating to information provided in connection with the transactions
contemplated by this Agreement. To the actual knowledge of BreitBurn, none of
its executive officers has disclosed the transactions contemplated by this
Agreement to any prospective investor who has not entered into a confidentiality
agreement between such prospective investor and BreitBurn relating to the
information provided in connection with the transactions contemplated by this
Agreement.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER


 

Each Purchaser, severally and not jointly, represents and warrants to BreitBurn
with respect to itself, on and as of the date of this Agreement and on and as of
the Closing Date, as follows:

 

Section 4.1             Valid Existence. Such Purchaser (i) is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and (ii) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals,
necessary to own its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not have and would not reasonably
be expected to have a Purchaser Material Adverse Effect.

 

Section 4.2             Authorization, Enforceability. Such Purchaser has all
necessary power and authority to execute, deliver and perform its obligations
under this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated thereby, and the execution, delivery and performance
by such Purchaser of this Agreement and the Registration Rights Agreement has
been duly authorized by all necessary action on the part of the Purchaser; and
each of this Agreement and the Registration Rights Agreement constitute the
legal, valid and binding obligations of such Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.

 

Section 4.3             No Breach. The execution, delivery and performance by
such Purchaser of this Agreement and the Registration Rights Agreement to which
it is a party and all other agreements and instruments in connection with the
transactions contemplated by this Agreement and the Registration Rights
Agreement to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Units
by

 

14

--------------------------------------------------------------------------------


 

such Purchaser do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser or (c)
require any consent (other than standard internal consents), approval or notice
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under (i) any note, bond, mortgage,
license, or loan or credit agreement to which such Purchaser is a party or by
which such Purchaser or any of its Properties may be bound or (ii) any other
such agreement, instrument or obligation, except in the case of clauses (a) and
(c) where such violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 4.2 would not, individually or in the aggregate, have
a Purchaser Material Adverse Effect.

 

Section 4.4             Investment. The Purchased Units are being acquired for
such Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities Laws or under
an exemption from such registration available thereunder (including, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of the Purchased Units, such Purchaser
understands and agrees (a) that it may do so only (i) in compliance with the
Securities Act and applicable state securities Law, as then in effect, or
pursuant to an exemption therefrom or (ii) in the manner contemplated by any
registration statement pursuant to which such securities are being offered, and
(b) that stop-transfer instructions to that effect will be in effect with
respect to such securities. Notwithstanding the foregoing, each Purchaser may at
any time enter into one or more total return swaps with respect to such
Purchaser’s Purchased Units with a third party provided that such transactions
are exempt from registration under the Securities Act.

 

Section 4.5             Nature of Purchaser. Such Purchaser represents and
warrants to, and covenants and agrees with, BreitBurn that (a) it is a
“qualified institutional buyer” within the meaning of Rule 144A promulgated by
the Securities and Exchange Commission pursuant to the Securities Act or an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Commission pursuant to the Securities Act and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

 

Section 4.6             Receipt of Information; Authorization. Such Purchaser
acknowledges that it has (a) had access to the BreitBurn SEC Documents, (b) had
access to information regarding the Hermes Acquisition and its potential effect
on BreitBurn’s operations and financial results and (c) been provided a
reasonable opportunity to ask questions of and receive answers from

 

15

--------------------------------------------------------------------------------


 

Representatives of BreitBurn regarding such matters including matters with
respect to the Hermes Acquisition.

 

Section 4.7             Restricted Securities. Such Purchaser understands that
the Purchased Units it is purchasing are characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from BreitBurn in a transaction not involving a public offering and
that under such Laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act.

 

Section 4.8             Certain Fees. No fees or commissions will be payable by
such Purchaser to brokers, finders or investment bankers with respect to the
sale of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. BreitBurn will not be liable for any such fees
or commissions.

 

Section 4.9             Legend. It is understood that the certificates
evidencing the Purchased Units will initially bear the following legend:  “These
securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or pursuant to an exemption from registration thereunder and, in
the case of a transaction exempt from registration, unless sold pursuant to Rule
144 under such Act or the issuer has received documentation reasonably
satisfactory to it that such transaction does not require registration under
such Act.”

 

Section 4.10           Short Selling. Such Purchaser represents that it has not
entered into any Short Sales of the Common Units owned by it between the time it
first began discussions with BreitBurn or the Placement Agents about the
transactions contemplated by this Agreement and the date hereof (it being
understood that the entering into of a total return swap should not be
considered a short sale of Common Units); provided, however, the above shall not
apply, in the case of a Purchaser that is a large multi-unit investment or
commercial banking organization, to activities in the normal course of trading
units of such Purchaser; provided further that, with respect to Morgan Stanley &
Co., Inc. and its Affiliates, the restrictions contained in this Section 4.10
shall only apply to Morgan Stanley Strategic Investments, Inc., as currently
configured, and shall not restrict or limit the activities of any area or
division of Morgan Stanley & Co. or any of its Affiliates, other than Morgan
Stanley Strategic Investments, Inc., as currently configured.

 

Section 4.11           No Side Agreements. Except for the confidentiality
agreements and the Registration Rights Agreement entered into by and between
such Purchaser and BreitBurn, there are no other agreements by, among or between
BreitBurn or its Affiliates, on the one hand, and such Purchaser or its
Affiliates, on the other hand, with respect to the transactions contemplated
hereby nor promises or inducements for future transactions between or among any
of such parties.

 

Section 4.12           Purchase of Securities. Such Purchaser represents that it
has not purchased, or entered into any agreement or arrangement to purchase,
equity securities of BreitBurn between the date of this Agreement and the later
of (a) time it first began discussions

 

16

--------------------------------------------------------------------------------


 

with BreitBurn about the transactions contemplated by this Agreement or (b) the
first date of the period during which the reference price was determined;
provided, however, the above shall not apply, in the case of a Purchaser that is
a large multi-unit investment or commercial banking organization, to activities
in the normal course of trading units of such Purchaser; provided, further,
that, with respect to Morgan Stanley & Co., Inc. and its Affiliates, the
restrictions contained in this Section 4.12 shall only apply to Morgan Stanley
Strategic Investments, Inc., as currently configured, and shall not restrict or
limit the activities of any area or division of Morgan Stanley & Co. or any of
its Affiliates, other than Morgan Stanley Strategic Investments, Inc., as
currently configured.

 


ARTICLE V


 


COVENANTS


 

Section 5.1             Certain Special Allocations of Book and Taxable Income.
To the extent that the Common Unit Price is less than the trading price of the
Common Units on The Nasdaq Global Market as of the Closing Date, the General
Partner intends to specially allocate items of book and taxable income to the
Purchasers so that their capital accounts in their Purchased Units are
consistent, on a per-unit basis, with the capital accounts of the other holders
of Common Units other than Purchased Units (assuring fungibility of all Common
Units). Such special allocation will occur upon the earlier to occur of any
taxable period of BreitBurn ending upon, or after, (i) a book-up event or
book-down event in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f) or a sale of all or substantially all of the assets of
BreitBurn occurring after the date of the issuance of the Purchased Units or
(ii) the transfer of a Purchased Unit to a Person that is not an Affiliate of
the holder. A Purchaser holding a Purchased Unit shall be required to provide
notice to the General Partner of the transfer of a Purchased Unit to a Person
that is not an Affiliate of the Purchaser no later than the last Business Day of
the calendar year during which such transfer occurred, unless by virtue of the
application of clause (i) above, the General Partner has determined that the
Purchased Units are consistent, on a per-unit basis, with the capital accounts
of the other holders of Common Units other than Purchased Units; provided, that
such Purchaser may cure any failure to provide such notice by providing such
notice within 20 days of the last Business Day of such calendar year; provided,
further, that the sole and exclusive remedy for any Purchaser’s failure to
provide any such notice shall be the enforcement of the remedy of specific
performance against such Purchaser and there will be no monetary damages.

 

Section 5.2             Subsequent Public Offerings. Without the written consent
of the holders of a majority of the Purchased Units, taken as a whole, from the
date of this Agreement until the Lock-Up Date, BreitBurn shall not grant, issue
or sell any Common Units, or other equity or voting securities of BreitBurn
(“Partnership Securities”), any securities convertible into or exchangeable
therefor or take any other action that may result in the issuance of any of the
foregoing, other than (i) the issuance of the Purchased Units, (ii) the issuance
of Awards (as defined in BreitBurn’s 2006 Long-Term Incentive Plan), the
issuance of Common Units upon the exercise of options to purchase Common Units
granted pursuant to the BreitBurn 2006 Long-Term Incentive Plan and the issuance
of any equity or equity-based security pursuant to a management or employee
benefit plan or in connection with the restructuring of such a plan, (iii) the
issuance or sale of Common Units issued or sold in a private offering or a
registered public offering to repay indebtedness incurred in connection with the
Hermes Acquisition or to finance

 

17

--------------------------------------------------------------------------------


 

future acquisitions that are accretive to distributable cash flow per Common
Unit (or the repayment of indebtedness incurred in connection with such
accretive acquisitions), (iv) the issuance or sale of Common Units issued,
including without limitation to Provident Energy Trust and its affiliates and
Hermes, as payment of any part of the purchase price for businesses that are
acquired by the Partnership from Provident Energy Trust and its affiliates or
any third party, and (v) the issuance or sale of Common Units to Hermes in
connection with the Hermes Acquisition. Notwithstanding the foregoing, BreitBurn
shall not, and shall cause its directors, officers and Affiliates not to, sell,
offer for sale or solicit offers to buy any security (as defined in the
Securities Act) that would be integrated with the sale of the Purchased Units in
a manner that would require the registration under the Securities Act of the
sale of the Purchased Units to the Purchasers.

 

Section 5.3             Purchaser Lock-Up. Without the prior written consent of
BreitBurn, each Purchaser agrees that from and after the Closing it will not
sell any of its Purchased Units prior to the Lock-Up Date; provided, however,
that each Purchaser may:  (i) enter into one or more total return swaps or
similar transactions at any time with respect to the Purchased Units purchased
by such Purchaser provided that such transactions are exempt from registration
under the Securities Act; or (ii) transfer its Purchased Units to an Affiliate
of such Purchaser or to any other Purchaser or an Affiliate of such other
Purchaser provided that such Affiliate agrees to the restrictions in this
Section 5.3.

 

Section 5.4             Taking of Necessary Action. Each of the Parties hereto
shall use its commercially reasonable efforts promptly to take or cause to be
taken all action and promptly to do or cause to be done all things necessary,
proper or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement; provided, that
nothing contained herein shall require BreitBurn to consummate the Hermes
Acquisition. Without limiting the foregoing, BreitBurn and each Purchaser will
use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the Purchasers or BreitBurn, as the case may be, advisable for the
consummation of the transactions contemplated by this Agreement and the other
Basic Documents.

 

Section 5.5             Non-Disclosure; Interim Public Filings. BreitBurn shall,
as soon as practicable following execution of this Agreement, issue a press
release disclosing all material terms of the transactions contemplated herein
and in the other Basic Documents. Following the Closing Date, BreitBurn shall
file a Current Report on Form 8-K with the Commission (the “Form 8-K Filing”)
describing the terms of the transactions contemplated by this Agreement and the
other Basic Documents and including as exhibits to the Form 8-K this Agreement
and the other Basic Documents, in the form required by the Exchange Act.
Thereafter, BreitBurn shall timely file any filings and notices required by the
Commission or applicable Law with respect to the transactions contemplated
hereby. Notwithstanding the foregoing, BreitBurn shall not publicly disclose the
name of any Purchaser, or include the name of any Purchaser in any press
release, without the prior written consent of such Purchaser except to the
extent the names of the Purchasers are included in this Agreement as filed as an
exhibit to the 8-K Filing and the press release referred to in the first
sentence above.

 

18

--------------------------------------------------------------------------------


 

Section 5.6             Use of Proceeds. BreitBurn shall use the collective
proceeds from the sale of the Purchased Units to partially finance the Hermes
Acquisition.

 

Section 5.7             Tax Information. BreitBurn shall cooperate with the
Purchasers and provide the Purchasers with any reasonably requested tax
information related to their ownership of the Purchased Units.

 

Section 5.8             Third Quarter Distribution. If the Closing is after the
record date of the distribution to Unitholders with respect to the quarter ended
September 30, 2007 and paid on or about November 15, 2007 (the “Third Quarter
Distribution”), then the Purchasers shall receive a discount on the Common Unit
Price in an amount equal to per unit amount paid in connection with the Third
Quarter Distribution.

 


ARTICLE VI

CLOSING CONDITIONS


 

Section 6.1             Conditions to the Closing.

 


(A)           MUTUAL CONDITIONS. THE RESPECTIVE OBLIGATION OF EACH PARTY TO
CONSUMMATE THE PURCHASE AND ISSUANCE AND SALE OF THE PURCHASED UNITS SHALL BE
SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE
FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR PARTY ON
BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY
APPLICABLE LAW):


 

(I)            NO LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, AND NO ACTION
SHALL HAVE BEEN TAKEN, BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
THAT TEMPORARILY, PRELIMINARILY OR PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR
OTHERWISE PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR MAKES THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL;

 

(II)           THERE SHALL NOT BE PENDING ANY ACTION BY ANY GOVERNMENTAL
AUTHORITY SEEKING TO RESTRAIN, PRECLUDE, ENJOIN OR PROHIBIT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; AND

 

(III)          THE HERMES CLOSING DATE SHALL OCCUR CONCURRENTLY WITH THE CLOSING
ON TERMS SUBSTANTIALLY THE SAME AS THOSE SET FORTH ON EXHIBIT C AND ALL
CONDITIONS SET FORTH IN SECTION 7.1 AND SECTION 7.3 (CONDITIONS PRECEDENT TO
OBLIGATIONS OF BUYER) OF THE HERMES CONTRIBUTION AGREEMENT, SHALL HAVE BEEN
SATISFIED IN ALL MATERIAL RESPECTS OR THE FULFILLMENT OF ANY SUCH CONDITIONS TO
BREITBURN OPERATING L.P.’S OBLIGATIONS SHALL HAVE BEEN WAIVED, EXCEPT FOR THOSE
CONDITIONS THAT, BY THEIR NATURE, WILL BE SATISFIED CONCURRENTLY WITH THE
CLOSING.

 


(B)           EACH PURCHASER’S CONDITIONS. THE RESPECTIVE OBLIGATION OF EACH
PURCHASER TO CONSUMMATE THE PURCHASE OF ITS PURCHASED UNITS SHALL BE SUBJECT TO
THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR PURCHASER ON
BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY
APPLICABLE LAW):


 


19

--------------------------------------------------------------------------------



 

(I)            BREITBURN SHALL HAVE PERFORMED AND COMPLIED WITH THE COVENANTS
AND AGREEMENTS CONTAINED IN THIS AGREEMENT IN ALL MATERIAL RESPECTS THAT ARE
REQUIRED TO BE PERFORMED AND COMPLIED WITH BY BREITBURN ON OR PRIOR TO THE
CLOSING DATE;

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF BREITBURN CONTAINED IN THIS
AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR BREITBURN MATERIAL ADVERSE EFFECT
SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL OTHER
REPRESENTATIONS AND WARRANTIES OF BREITBURN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS THOUGH
MADE AT AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS OF A
SPECIFIC DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);

 

(III)          BREITBURN SHALL HAVE SUBMITTED TO THE NASDAQ GLOBAL MARKET A
NOTIFICATION FORM:  LISTING OF ADDITIONAL COMMON UNITS WITH RESPECT TO THE
PURCHASED UNITS AND NO NOTICE OF DELISTING FROM THE NASDAQ GLOBAL MARKET SHALL
HAVE BEEN RECEIVED BY BREITBURN WITH RESPECT TO THE COMMON UNITS; AND

 

(IV)          BREITBURN SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO THE
PURCHASERS AT THE CLOSING, BREITBURN’S CLOSING DELIVERIES DESCRIBED IN SECTION
6.2 OF THIS AGREEMENT.

 


(C)           BREITBURN’S CONDITIONS. THE OBLIGATION OF BREITBURN TO CONSUMMATE
THE SALE OF THE PURCHASED UNITS TO EACH OF THE PURCHASERS SHALL BE SUBJECT TO
THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS
WITH RESPECT TO EACH PURCHASER INDIVIDUALLY AND NOT THE PURCHASERS JOINTLY
(WHICH MAY BE WAIVED BY BREITBURN IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT
PERMITTED BY APPLICABLE LAW):


 

(I)            EACH PURCHASER SHALL HAVE PERFORMED AND COMPLIED WITH THE
COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT IN ALL MATERIAL RESPECTS
THAT ARE REQUIRED TO BE PERFORMED AND COMPLIED WITH BY THAT PURCHASER ON OR
PRIOR TO THE CLOSING DATE;

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER CONTAINED IN
THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR PURCHASER MATERIAL ADVERSE
EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE CLOSING DATE AND ALL
OTHER REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH CASE AS
THOUGH MADE AT AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS MADE AS
OF A SPECIFIC DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH DATE
ONLY);

 

(III)          EACH ESCROW PURCHASER SHALL HAVE DELIVERED, OR CAUSED TO BE
DELIVERED, TO BREITBURN, SUCH ESCROW PURCHASER’S CLOSING DELIVERIES DESCRIBED IN
SECTION 6.3 OF THIS AGREEMENT; AND

 

(IV)          EACH NON-ESCROW PURCHASER SHALL HAVE DELIVERED, OR CAUSED TO BE
DELIVERED, TO BREITBURN, SUCH NON-ESCROW PURCHASER’S CLOSING DELIVERIES
DESCRIBED IN SECTION 6.4 OF THIS AGREEMENT.

 

20

--------------------------------------------------------------------------------


 

Section 6.2             BreitBurn Deliveries. At the Closing, subject to the
terms and conditions of this Agreement, BreitBurn will deliver, or cause to be
delivered, to each Purchaser:

 


(A)           THE PURCHASED UNITS BY DELIVERING CERTIFICATES (BEARING THE LEGEND
SET FORTH IN SECTION 4.9) EVIDENCING SUCH PURCHASED UNITS AT THE CLOSING, ALL
FREE AND CLEAR OF ANY LIENS, ENCUMBRANCES OR INTERESTS OF ANY OTHER PARTY;


 


(B)           OPINIONS ADDRESSED TO THE PURCHASERS FROM OUTSIDE LEGAL COUNSEL TO
BREITBURN AND FROM THE GENERAL COUNSEL OF BREITBURN, GREGORY C. BROWN, EACH
DATED THE CLOSING DATE, SUBSTANTIALLY SIMILAR IN SUBSTANCE TO THE FORM OF
OPINIONS ATTACHED TO THIS AGREEMENT AS EXHIBIT A;


 


(C)           THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT B, WHICH SHALL HAVE BEEN DULY EXECUTED BY
BREITBURN;


 


(D)           A FULLY EXECUTED COPY OF THE HERMES CONTRIBUTION AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT C.


 


(E)           THE OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT D;


 


(F)            A CERTIFICATE OF THE SECRETARY OF BREITBURN SUBSTANTIALLY IN THE
FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT E; AND


 


(G)           A CERTIFICATE DATED AS OF A RECENT DATE OF THE SECRETARY OF STATE
OF THE STATE OF DELAWARE WITH RESPECT TO THE DUE ORGANIZATION AND GOOD STANDING
IN THE STATE OF DELAWARE OF BREITBURN.


 


(H)           A CROSS-RECEIPT, DATED THE CLOSING DATE, EXECUTED BY BREITBURN AND
DELIVERED TO EACH PURCHASER TO THE EFFECT THAT BREITBURN HAS RECEIVED THE
COMMITMENT AMOUNT WITH RESPECT TO THE PURCHASED UNITS ISSUED AND SOLD TO ALL
PURCHASERS.


 

Section 6.3             Escrow Purchaser Deliveries. Subject to the terms and
conditions of this Agreement, each Escrow Purchaser will deliver, or cause to be
delivered, to BreitBurn:

 


(A)           AT LEAST TWO (2) BUSINESS DAYS PRIOR TO CLOSING, PAYMENT OF SUCH
ESCROW PURCHASER’S COMMITMENT AMOUNT BY WIRE TRANSFER(S) OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED IN THE ESCROW AGREEMENT;


 


(B)           AT THE CLOSING, NOTICE TO THE ESCROW AGENT INSTRUCTING THE ESCROW
AGENT TO RELEASE THE FUNDS ESCROWED PURSUANT TO THE ESCROW AGREEMENT IN RESPECT
OF SUCH ESCROW PURCHASER TO BREITBURN;


 


(C)           AT THE CLOSING, THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY
THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT B, WHICH SHALL HAVE BEEN DULY
EXECUTED BY SUCH ESCROW PURCHASER;


 


21

--------------------------------------------------------------------------------



 


(D)           AT THE CLOSING, AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT F; AND


 


(E)           AT THE CLOSING, A CROSS RECEIPT DATED THE CLOSING DATE, EXECUTED
BY SUCH ESCROW PURCHASER TO THE EFFECT THAT SUCH ESCROW PURCHASER HAS RECEIVED
CERTIFICATES EVIDENCING ITS PURCHASED UNITS.


 

Section 6.4             Non-Escrow Purchaser Deliveries. At the Closing, subject
to the terms and conditions of this Agreement, each Non- Escrow Purchaser will
deliver, or cause to be delivered, to BreitBurn:

 


(A)           PAYMENT TO BREITBURN OF SUCH NON- ESCROW PURCHASER’S COMMITMENT
AMOUNT BY WIRE TRANSFER(S) OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED BY BREITBURN IN WRITING AT LEAST TWO (2) BUSINESS DAYS (OR SUCH
SHORTER PERIOD AS SHALL BE AGREEABLE TO ALL PARTIES HERETO) PRIOR TO THE
CLOSING;


 


(B)           THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT B, WHICH SHALL HAVE BEEN DULY EXECUTED BY
SUCH NON- ESCROW PURCHASER;


 


(C)           AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT F; AND


 


(D)           A CROSS RECEIPT DATED THE CLOSING DATE, EXECUTED BY SUCH NON-
ESCROW PURCHASER TO THE EFFECT THAT SUCH NON- ESCROW PURCHASER HAS RECEIVED
CERTIFICATES EVIDENCING ITS PURCHASED UNITS.


 


ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES


 

Section 7.1             Indemnification by BreitBurn. BreitBurn agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all reasonable costs,
losses, liabilities, damages or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of or in any
way related to the breach of any of the representations, warranties or covenants
of BreitBurn contained herein; provided that such claim for indemnification is
made prior to the expiration of such representation or warranty; provided
further, that no Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages. Notwithstanding
anything to the contrary, consequential damages shall not be deemed to include
diminution in value, which is specifically included in damages covered by
Purchaser Related Parties indemnification.

 

22

--------------------------------------------------------------------------------


 

Section 7.2             Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify BreitBurn, the General Partner, and
their respective Representatives (collectively, “BreitBurn Related Parties”)
from, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay or
reimburse each of them for all reasonable costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of or in any way related to the breach of any
of the representations, warranties or covenants of such Purchaser contained
herein; provided that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no BreitBurn Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value, which
is specifically included in damages covered by BreitBurn Related Parties
indemnification.

 

Section 7.3             Indemnification Procedure. Promptly after any BreitBurn
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third person that the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has failed to assume the defense or employ counsel
reasonably acceptable to the Indemnified Party or (B) if the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses

 

23

--------------------------------------------------------------------------------


 

available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select
one separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.

 


ARTICLE VIII

MISCELLANEOUS


 

Section 8.1             Interpretation of Provisions. Article, Section, Schedule
and Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to”.
Whenever any party has an obligation under the Basic Documents, the expense of
complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified in this Agreement. If any
provision in the Basic Documents is held to be illegal, invalid, not binding or
unenforceable, such provision shall be fully severable and the Basic Documents
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of the Basic Documents, and
the remaining provisions shall remain in full force and effect. The Basic
Documents have been reviewed and negotiated by sophisticated parties with access
to legal counsel and shall not be construed against the drafter.

 

Section 8.2             Survival of Provisions. The representations and
warranties set forth in Sections 3.1, 3.2, 3.6 through 3.14 and 4.1 through 4.8
shall survive the execution and delivery of this Agreement and the Closing
indefinitely, and the other representations set forth in this Agreement shall
survive for a period of 12 months following the Closing Date. The covenants made
in this Agreement or any other Basic Document shall survive the closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment, conversion, exercise or repurchase thereof. All indemnification
obligations of BreitBurn and the Purchasers pursuant to Article VII of this
Agreement shall remain operative and in full force and effect unless such
obligations are expressly terminated in writing by the Parties referencing the
particular Article or Section, regardless of any purported general termination
of this Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 8.3             No Waiver; Modifications in Writing.

 


(A)           DELAY. NO FAILURE OR DELAY ON THE PART OF ANY PARTY IN EXERCISING
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER OR
REMEDY. THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF
ANY REMEDIES THAT MAY BE AVAILABLE TO A PARTY AT LAW OR IN EQUITY OR OTHERWISE.


 


(B)           SPECIFIC WAIVER. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR
THE REGISTRATION RIGHTS AGREEMENT, NO AMENDMENT, WAIVER, CONSENT, MODIFICATION
OR TERMINATION OF ANY PROVISION OF ANY BASIC DOCUMENT SHALL BE EFFECTIVE UNLESS
SIGNED BY EACH OF THE PARTIES OR EACH OF THE ORIGINAL SIGNATORIES THERETO
AFFECTED BY SUCH AMENDMENT, WAIVER, CONSENT, MODIFICATION OR TERMINATION. ANY
AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO ANY PROVISION OF ANY BASIC
DOCUMENT, ANY WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC
DOCUMENT AND ANY CONSENT TO ANY DEPARTURE BY BREITBURN OR ANY PURCHASER FROM THE
TERMS OF ANY PROVISION OF ANY BASIC DOCUMENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN. EXCEPT
WHERE NOTICE IS SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO NOTICE TO OR DEMAND
ON ANY PARTY IN ANY CASE SHALL ENTITLE ANY PARTY TO ANY OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 

Section 8.4             Binding Effect; Assignment.

 


(A)           BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON BREITBURN,
EACH PURCHASER, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL NOT BE CONSTRUED SO
AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND AS PROVIDED IN ARTICLE VII, AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


(B)           ASSIGNMENT OF PURCHASED UNITS. ALL OR ANY PORTION OF A PURCHASER’S
PURCHASED UNITS PURCHASED PURSUANT TO THIS AGREEMENT MAY BE SOLD, ASSIGNED OR
PLEDGED BY SUCH PURCHASER, SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, SECTION 5.3 OF THIS AGREEMENT, AND THE REGISTRATION RIGHTS AGREEMENT.


 


(C)           ASSIGNMENT OF RIGHTS. EACH PURCHASER MAY ASSIGN ALL OR ANY PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF
BREITBURN (I) TO ANY AFFILIATE OF SUCH PURCHASER OR (II) IN CONNECTION WITH A
TOTAL RETURN SWAP OR SIMILAR TRANSACTION WITH RESPECT TO THE PURCHASED UNITS
PURCHASED BY SUCH PURCHASER, AND IN EACH CASE THE ASSIGNEE SHALL BE DEEMED TO BE
A PURCHASER HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS OR OBLIGATIONS AND
SHALL AGREE TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT. EXCEPT AS EXPRESSLY
PERMITTED BY THIS SECTION 8.4(C), SUCH RIGHTS AND OBLIGATIONS MAY NOT OTHERWISE
BE TRANSFERRED EXCEPT WITH THE PRIOR WRITTEN CONSENT OF BREITBURN (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD), IN WHICH CASE THE ASSIGNEE SHALL BE DEEMED
TO BE A PURCHASER HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS OR OBLIGATIONS
AND SHALL AGREE TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.


 

Section 8.5             Confidentiality and Non-Disclosure. Notwithstanding
anything herein to the contrary, each Purchaser has executed a confidentiality
agreement in favor of BreitBurn and shall continue to be bound by such
confidentiality agreement in accordance with the terms

 

25

--------------------------------------------------------------------------------


 

thereof until BreitBurn discloses with the Commission (on Form 8-K or otherwise)
the transactions contemplated hereby.

 

Section 8.6             Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by regular mail, registered or
certified mail, return receipt requested, facsimile, air courier guaranteeing
overnight delivery, electronic mail or personal delivery to the addresses set
forth on Schedule 8.6 hereto or to such other address as BreitBurn or such
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given:  at the time delivered by hand, if personally
delivered; upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery or via electronic mail.

 

Section 8.7             Removal of Legend. Each Purchaser may request BreitBurn
to remove the legend described in Section 4.9 from the certificates evidencing
the Purchased Units by submitting to BreitBurn such certificates, together with
an opinion of counsel to the effect that such legend is no longer required under
the Securities Act or applicable state laws, as the case may be. BreitBurn shall
cooperate with such Purchaser to effect the removal of such legend; provided,
that no opinion of counsel shall be required in the event a Purchaser is
effecting a sale of such Purchased Units pursuant to Rule 144 (unless required
by BreitBurn’s transfer agent) or such Purchased Units are covered by an
effective registration statement. BreitBurn shall bear all costs and expenses
associated with the removal of a legend pursuant to this Section 8.7.

 

Section 8.8             Entire Agreement. This Agreement and the Registration
Rights Agreement are intended by the Parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the Parties hereto and thereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein with respect to the rights granted by BreitBurn or a Purchaser set forth
herein or therein. This Agreement and the Registration Rights Agreement
supersede all prior agreements and understandings between the Parties with
respect to such subject matter.

 

Section 8.9             Governing Law. This Agreement will be construed in
accordance with and governed by the Laws of the State of New York.

 

Section 8.10           Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different Parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

 

Section 8.11           Termination.

 


(A)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
MAY BE TERMINATED ON OR ANY TIME PRIOR TO THE CLOSING:


 

(I)            BY THE MUTUAL WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO
PURCHASE A MAJORITY OF THE PURCHASED UNITS BASED ON THEIR COMMITMENT AMOUNTS AND
BREITBURN; OR

 

26

--------------------------------------------------------------------------------


 

(II)           BY THE WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO PURCHASE A
MAJORITY OF THE PURCHASED UNITS BASED ON THEIR COMMITMENT AMOUNTS OR BY
BREITBURN, (A) IF ANY REPRESENTATION OR WARRANTY OF THE OTHER PARTY SET FORTH IN
THIS AGREEMENT SHALL BE UNTRUE IN ANY MATERIAL RESPECT WHEN MADE, OR (B) UPON A
BREACH IN ANY MATERIAL RESPECT OF ANY COVENANT OR AGREEMENT ON THE PART OF THE
OTHER SET FORTH IN THIS AGREEMENT (EITHER (A) OR (B) ABOVE BEING A “TERMINATING
BREACH”); PROVIDED, THAT EACH TERMINATING BREACH WOULD CAUSE THE CONDITIONS TO
THE NON-TERMINATING PARTY’S OBLIGATIONS NOT TO BE SATISFIED AND SUCH TERMINATING
BREACH IS NOT CURED WITHIN 20 DAYS AFTER WRITTEN NOTICE FROM THE NON-BREACHING
PARTY.

 


(B)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE ON OR ANY TIME PRIOR TO THE CLOSING:


 

(I)            IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE DECEMBER 31,
2007;

 

(II)           IF THE HERMES CONTRIBUTION AGREEMENT SHALL HAVE BEEN TERMINATED
PURSUANT TO ITS TERMS;

 

(III)          IF A LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, OR IF ANY ACTION
SHALL HAVE BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
THAT PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR OTHERWISE PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE HERMES
CONTRIBUTION AGREEMENT OR MAKES THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ILLEGAL; OR

 

(IV)          IN THE EVENT THAT THE SUM OF THE COMMITMENT AMOUNTS RECEIVED BY
BREITBURN ON THE CLOSING DATE IS LESS THAN $350 MILLION DOLLARS ($350,000,000).

 


(C)           IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 8.11(A) OR SECTION 8.11(B), ANY PAYMENTS OF A PURCHASER’S COMMITMENT
AMOUNT RECEIVED BY BREITBURN SHALL BE RETURNED TO SUCH PURCHASER WITHIN TWO (2)
BUSINESS DAYS AND, THIS AGREEMENT SHALL FORTHWITH BECOME NULL AND VOID. IN THE
EVENT OF SUCH TERMINATION, THERE SHALL BE NO LIABILITY ON THE PART OF ANY PARTY
HERETO, EXCEPT WITH RESPECT TO THE REQUIREMENT TO COMPLY WITH ANY
CONFIDENTIALITY AGREEMENT IN FAVOR OF BREITBURN; PROVIDED THAT NOTHING HEREIN
SHALL RELIEVE ANY PARTY FROM ANY LIABILITY OR OBLIGATION WITH RESPECT TO ANY
WILLFUL BREACH OF THIS AGREEMENT.


 

Section 8.12           Expenses. BreitBurn shall pay up to $75,000 of legal fees
of Baker Botts LLP, counsel to the Purchasers, incurred in connection with the
negotiation, execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the transactions contemplated hereby and
thereby, provided that any request for such payment is accompanied by a
satisfactory written invoice for such expenses. If any action at law or equity
is necessary to enforce or interpret the terms of any Basic Document, the
prevailing Party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled.

 

Section 8.13           Recapitalization, Exchanges, Etc. Affecting the Purchased
Units. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all Common Units of BreitBurn or any successor or
assign of BreitBurn (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in

 

27

--------------------------------------------------------------------------------


 

substitution of, the Purchased Units, and shall be appropriately adjusted for
combinations, Common Unit splits, recapitalizations and the like occurring after
the date of this Agreement.

 

Section 8.14           Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and BreitBurn shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Registration Rights Agreement or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, trustee, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Purchasers or BreitBurn or any former, current or future director,
trustee, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, trustee, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or BreitBurn or any former, current or future director, trustee,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Purchasers and BreitBurn under this Agreement or the Registration Rights
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation.

 

[The remainder of this page is intentionally left blank.]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

BREITBURN ENERGY PARTNERS L.P.

 

 

 

 

By:

BREITBURN GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Halbert S. Washburn

 

 

Title:

Co-Chief Executive Officer

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.

 

 

 

 

By:

Lehman Brothers MLP Opportunity

 

 

Associates L.P., its general partner

 

 

 

 

 

By:

Lehman Brothers MLP Opportunity

 

 

 

Associates L.L.C., its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Jeff Wood

 

 

 

Title:

Vice President

 

 

 

LEHMAN BROTHERS MLP PARTNERS, L.P.

 

 

 

 

By:

Lehman Brothers MLP Associates, L.P.

 

 

its general partner

 

 

 

 

 

By:

LB I Group, Inc.

 

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Jeff Wood

 

 

 

Title:

Vice President

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CITIGROUP FINANCIAL PRODUCTS INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Bret Engelkemier

 

 

Title:

Managing Director

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BAUPOST GROUP SECURITIES, L.L.C.

 

 

 

 

By:

The Baupost Group, L.L.C.

 

 

its manager

 

 

 

 

 

By:

 

 

 

 

 

Name:

Scott A. Nathan

 

 

 

Title:

Managing Director

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON MLP INVESTMENT
COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

James C. Baker

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

KAYNE ANDERSON ENERGY TOTAL
RETURN FUND, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

James C. Baker

 

 

Title:

Vice President

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON MLP FUND, LP

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

 

 

KAYNE ANDERSON CAPITAL INCOME
PARTNERS (QP), LP

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

 

 

KAYNE ANDERSON MIDSTREAM
OPPORTUNITIES FUND, LP

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

 

 

KAYNE ANDERSON REAL ASSETS FUND, L.P.

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON NON-TRADITIONAL
INVESTMENTS, LP

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

 

 

ARBCO II, L.P.

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

 

 

KAYNE ANDERSON INCOME PARTNERS, L.P.

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

David Shladovsky

 

 

 

Title:

General Counsel

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MLP & STRATEGIC EQUITY FUND INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

James J. Cunnane, Jr.

 

 

Title:

Portfolio Manager

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

ENERGY INCOME AND GROWTH FUND

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

FIDUCIARY/CLAYMORE MLP
OPPORTUNITY FUND

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

STROME MLP FUND, LP

 

 

 

 

By:

Strome Investment Management, LP

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

Peter Davies

 

 

 

Title:

Chief Executive Officer

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

STRUCTURED FINANCE AMERICAS, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Sunil Hariani

 

 

Title:

Vice President

 

 

 

 

By:

 

 

 

 

Name:

Andrea Leung

 

 

Title:

Vice President

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

TORTOISE GAS AND OIL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Zachary A. Hamel

 

 

Title:

Senior Vice President

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

ZLP FUND, L.P.

 

 

 

 

By:

Zimmer Lucas Partners, LLC

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

Craig M. Lucas

 

 

 

Title:

Managing Member

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Its Authorized Representative

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MAGNETAR CAPITAL FUND, LP

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY STRATEGIC
INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Alan Thomas

 

 

Title:

Vice President

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

LB I GROUP, INC.

 

 

 

On behalf of Equity Strategies (Special Situations
Group)

 

 

 

 

By:

 

 

 

 

Name:

Leon Zaltzman

 

 

Title:

Managing Director

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

UBS WARBURG SWAPS INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Barry Gill

 

 

Title:

Managing Director

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

By:

Swank Energy Income Advisor L.P.

 

 

its investment advisor

 

 

 

 

 

By:

 

 

 

 

 

Name:

Jerry V. Swank

 

 

 

Title:

Managing Partner

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

SWANK MLP CONVERGENCE FUND, LP

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jerry V. Swank

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

 

LLOYDMINSTER CANADIAN
OPPORTUNITY FUND, LP

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jerry V. Swank

 

 

Title:

Managing Partner

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

AT MLP FUND, LLC

 

 

 

 

By:

Atlantic Trust Company, N.A.

 

 

its manager

 

 

 

 

 

By:

 

 

 

 

 

Name:

Paul McPheeters

 

 

 

Title:

Managing Director

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

HARTZ CAPITAL MLP, LLC

 

 

 

 

By:

Hartz Capital, Inc.

 

 

its manager

 

 

 

 

 

By:

 

 

 

 

 

Name:

Ronald J. Bangs

 

 

 

 

Title:

Chief Operating Officer

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

HITE MLP LP

 

 

 

 

By:

HITE Hedge Asset Management LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

James Jampel

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

HITE HEDGE LP

 

 

 

 

By:

HITE Hedge Asset Management LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

James Jampel

 

 

 

Title:

 

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael Meyers

 

 

Title:

Managing Director

 

[AMENDED AND RESTATED UNIT PURCHASE AGREEMENT – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

PURCHASERS AND COMMITMENT AMOUNTS

 

Purchaser

 

Units Purchased

 

Total Commitment
Amount

 

Lehman Brothers MLP Opportunity Fund L.P.

 

2,037,037

 

$

54,999,999.00

 

Lehman Brothers MLP Partners, L.P.

 

1,111,103

 

$

29,999,781.00

 

Citigroup Financial Products Inc.

 

1,851,850

 

$

49,999,950.00

 

Baupost Group Securities, L.L.C.

 

1,666,660

 

$

44,999,820.00

 

Kayne Anderson MLP Investment Company

 

555,555

 

$

14,999,985.00

 

Kayne Anderson Energy Total Return Fund, Inc.

 

185,185

 

$

4,999,995.00

 

Kayne Anderson MLP Fund, LP

 

361,111

 

$

9,749,997.00

 

Kayne Anderson Capital Income Partners QP, LP

 

92,590

 

$

2,499,930.00

 

Kayne Anderson Midstream Opportunity Fund, LP

 

55,555

 

$

1,499,985.00

 

Kayne Anderson Real Assets Fund, L.P.

 

18,517

 

$

499,959.00

 

Kayne Anderson Non-Traditional Investments, LP

 

9,259

 

$

249,993.00

 

ARBCO II, L.P.

 

9,259

 

$

249,993.00

 

Kayne Anderson Income Partners, L.P.

 

9,259

 

$

249,993.00

 

Energy Income & Growth Fund

 

253,352

 

$

6,840,504.00

 

Fiduciary/Claymore MLP Opportunity Fund

 

778,888

 

$

21,029,976.00

 

MLP & Strategic Equity Fund Inc.

 

78,870

 

$

2,129,490.00

 

Strome MLP Fund, LP

 

740,740

 

$

19,999,980.00

 

Tortoise Gas and Oil Corporation

 

740,740

 

$

19,999,980.00

 

ZLP Fund, L.P.

 

185,183

 

$

4,999,941.00

 

The Northwestern Mutual Life Insurance Company

 

925,920

 

$

24,999,840.00

 

Magnetar Capital Fund, LP

 

370,370

 

$

9,999,990.00

 

LB I Group, Inc.

 

370,370

 

$

9,999,990.00

 

UBS Warburg Swaps Inc.

 

370,370

 

$

9,999,990.00

 

Continental Casualty Company

 

185,000

 

$

4,995,000.00

 

Lloydminster Canadian Opportunity Fund, LP

 

11,050

 

$

298,350.00

 

Swank MLP Convergence Fund, LP

 

63,200

 

$

1,706,400.00

 

AT MLP Fund, LLC

 

222,220

 

$

5,999,940.00

 

Hartz Capital MLP, LLC

 

185,180

 

$

4,999,860.00

 

HITE MLP LP

 

2,700

 

$

72,900.00

 

HITE Hedge LP

 

182,480

 

$

4,926,960.00

 

Credit Suisse Securities (USA) LLC

 

74,147

 

$

2,001,969.00

 

Morgan Stanley Strategic Investments, Inc.

 

1,111,110

 

$

29,999,970.00

 

Structured Finance Americas, LLC

 

1,851,837

 

$

49,999,599.00

 

 

 

 

 

 

 

Total

 

16,666,667

 

$

450,000,009.00

 

 

--------------------------------------------------------------------------------


 

Schedule 8.6

 

NOTICE

 

 

 

WITH A COPY TO:

IF TO:

 

(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

Lehman Brothers MLP Opportunity Fund, L.P.:

 

 

 

 

 

Lehman Brothers MLP Opportunity Fund, L.P.

 

Baker Botts L.L.P.

Attn: Michael J. Cannon

 

Attn: Laura Tyson, Esq.

399 Park Avenue, 9th Floor

 

1500 San Jacinto Center

New York, NY 10022

 

98 San Jacinto Blvd.

Phone: 212-526-0029

 

Austin, TX 78701

Fax: 646-758-4208

 

Fax: 512-322-8377

 

 

 

Lehman Brothers MLP Partners, L.P.:

 

 

 

 

 

Lehman Brothers MLP Partners, L.P.

 

Baker Botts L.L.P.

Attn: Michael J. Cannon

 

Attn: Laura Tyson, Esq.

399 Park Avenue, 9th Floor

 

1500 San Jacinto Center

New York, NY 10022

 

98 San Jacinto Blvd.

Phone: 212-526-0029

 

Austin, TX 78701

Fax: 646-758-4208

 

Fax: 512-322-8377

 

 

 

Citigroup Financial Products Inc.:

 

 

 

 

 

Citigroup Global Markets

 

 

Attn: Brendan O’Dea

 

 

3rd Floor, 390 Greenwich Street

 

 

New York, NY 10013

 

 

Email: brendan.odea@citigroup.com

 

 

 

 

 

Baupost Group Securities, L.L.C.:

 

 

 

 

 

The Baupost Group, L.L.C.

 

 

Attn: Scott A. Stone, General Counsel

 

 

10 St. James Avenue, Suite 1700

 

 

Boston, MA 02116

 

 

Phone: 617-210-8322

 

 

Fax: 617-451-7333

 

 

 

 

 

Kayne Anderson MLP Investment Company:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

--------------------------------------------------------------------------------


 

 

 

WITH A COPY TO:

IF TO:

 

(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

Kayne Anderson Energy Total Return Fund, Inc.:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

Kayne Anderson MLP Fund, LP:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

--------------------------------------------------------------------------------


 

 

 

WITH A COPY TO:

IF TO:

 

(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

Kayne Anderson Capital Income Partners (QP), LP:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

Kayne Anderson Midstream Opportunity Fund, LP:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

Kayne Anderson Real Assets Fund, L.P.:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

--------------------------------------------------------------------------------


 

 

 

WITH A COPY TO:

IF TO:

 

(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

Kayne Anderson Non-Traditional Investments, LP:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

Arbco II, L.P.:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

Kayne Anderson Income Partners, L.P.:

 

 

 

 

 

Kayne Anderson Capital Advisors, L.P.

 

Kayne Anderson Fund Advisors

Attn: David Shladovsky, Esq.

 

Attn: Kevin McCarthy

1800 Avenue of the Stars, 2nd Floor

 

717 Texas Avenue, Suite 3100

Los Angeles, California 90067

 

Houston, Texas 77002

Fax: (310) 284-6490

 

Fax: (713) 655-7359

 

--------------------------------------------------------------------------------


 

 

 

WITH A COPY TO:

IF TO:

 

(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

 

 

and

 

 

 

 

 

Baker Botts L.L.P.

 

 

Attn: Laura Tyson, Esq.

 

 

1500 San Jacinto Center

 

 

98 San Jacinto Blvd.

 

 

Austin, TX 78701

 

 

Fax: 512-322-8377

 

 

 

MLP & Strategic Equity Fund Inc.:

 

 

 

 

 

MLP & Strategic Equity Fund Inc.

 

 

Attn: James J. Cunnane, Jr.

 

 

Fiduciary Asset Management LLC

 

 

8112 Maryland Ave., Suite 400

 

 

Saint Louis, MO 63105

 

 

Fax: (314) 446-6707

 

 

 

 

 

Energy Income and Growth Fund:

 

 

 

 

 

First Trust Portfolios, L.P.

 

 

1001 Warrenville Road, Suite 300

 

 

Lisle, IL 60532

 

 

Attention: W. Scott Jardine, General Counsel

 

 

Fax: 630-241-8650

 

 

Email: sjardine@ftportfolios.com

 

 

 

 

 

Fiduciary/Claymore MLP Opportunity Fund:

 

 

 

 

 

MLP & Strategic Equity Fund Inc.

 

 

Attn: James J. Cunnane, Jr.

 

 

Fiduciary Asset Management LLC

 

 

8112 Maryland Ave., Suite 400

 

 

Saint Louis, MO 63105

 

 

Fax: (314) 446-6707

 

 

 

 

 

Strome MLP Fund, LP:

 

 

 

 

 

Strome Investment Management, LP

 

 

Attn: Casey Borman

 

 

100 Wilshire Blvd.

 

 

Suite 1750

 

 

Santa Monica, CA  90401

 

 

310-917-6600 phone

 

 

310-752-1483 fax

 

 

cborman@strome.com

 

 

 

--------------------------------------------------------------------------------


 

IF TO:

 

WITH A COPY TO:
(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

Structured Finance Americas, LLC:

 

 

 

 

 

Structured Finance Americas, LLC

 

 

c/o Deutsche Bank Securities Inc.

 

 

Attn: Sunil Hariani, 4th Floor

 

 

60 Wall Street

 

 

New York, NY 10005

 

 

Email:  nicholas.bozzuto@db.com

 

 

 

 

 

Tortoise Gas and Oil Corporation:

 

 

 

 

 

Tortoise Capital Advisors

 

 

Attn:  Zachary Hamel

 

 

10801 Mastin Blvd., Suite 222

 

 

Overland Park, KS 66210

 

 

Email:  zhamel@fountaincapital.com

 

 

 

 

 

ZLP Fund, L.P.:

 

 

 

 

 

Zimmer Lucas Partners

 

 

Attn:  Daniel Lynch

 

 

Harborside Financial Center

 

 

Plaza 10, Suite 301

 

 

Jersey City, NJ 07311

 

 

Phone: 201-716-1406

 

 

Fax: 201-716-1425

 

 

 

 

 

The Northwestern Mutual Life Insurance
Company:

 

 

 

 

 

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attn:  Securities Department
Facsimile:  (414) 665-7124

 

 

 

 

 

Magnetar Capital Fund, LP:

 

 

 

 

 

c/o Magnetar Financial LLC

 

 

1603 Orrington Avenue, 13th Floor

 

 

Evanston, IL 60201

 

 

Attn: Douglas Litowitz

 

 

(ph) 847-905-4685

 

 

(fax) 847-905-5685

 

 

Doug.Litowitz@magnetar.com

 

 

 

--------------------------------------------------------------------------------


 

IF TO:

 

WITH A COPY TO:

(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

Morgan Stanley Strategic Investments, Inc.:

 

Morgan Stanley Strategic Investments, Inc.
Attn: Alan Thomas  / Todd Bosch 
1585 Broadway, 5th Floor
New York, NY  10036
Facsimile: (212) 507-1918

 

 

 

Morgan Stanley Legal and Compliance Division
Attn: Amanda Bixler
1221 Avenue of the Americas, 40th Floor
New York, NY  10020
Facsimile: (646) 290-2603

 

 

 

LB I Group, Inc.:

 

 

 

 

 

Eric Hess

 

 

Legal

 

 

Lehman Brothers Inc.

 

 

745 7th Ave. 19th Floor

 

 

New York, NY 10019

 

 

 

 

 

And:

 

 

 

 

 

Leon Zaltzman

 

 

Equity Strategies (Special Situations Group)

 

 

745 7th Ave.

 

 

Lehman Brothers Inc.

 

 

745 7th Ave. 8th Floor

 

 

New York, NY 10019

 

 

Email:  leon.zaltzman@lehman.com

 

 

 

 

 

UBS Warburg Swaps Inc.:

 

 

 

 

 

Chris Coward
UBS Fundamental Investment Group

 

 

1285 Avenue of the Americas, 9th Floor
New York, NY 10019

 

 

Ph:  212-649-7588

 

 

Mb:  646-643-1410

 

 

Fax:  212-882-8741

 

 

 

 

 

Continental Casualty Company:

 

 

 

 

 

Swank Capital, LLC

 

 

Attn:  Daniel L. Spears

 

 

3300 Oak Lawn Ave., Suite 650

 

 

Dallas, TX  75219

 

 

Fax:  214-219-2353

 

 

Tel:  214-635-1676

 

 

dspears@theswankgroup.com

 

 

 

--------------------------------------------------------------------------------


 

IF TO:

 

WITH A COPY TO:
(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

Swank MLP Convergence Fund, LP:

 

 

 

 

 

Swank Capital, LLC

 

 

Attn:  Daniel L. Spears

 

 

3300 Oak Lawn Ave., Suite 650

 

 

Dallas, TX  75219

 

 

Fax:  214-219-2353

 

 

Tel:  214-635-1676

 

 

dspears@theswankgroup.com

 

 

 

 

 

Lloydminster Canadian Opportunity Fund, LP:

 

 

 

 

 

Swank Capital, LLC

 

 

Attn:  Daniel L. Spears

 

 

3300 Oak Lawn Ave., Suite 650

 

 

Dallas, TX  75219

 

 

Fax:  214-219-2353

 

 

Tel:  214-635-1676

 

 

dspears@theswankgroup.com

 

 

 

 

 

AT MLP Fund, LLC:

 

 

 

 

 

Atlantic Trust

 

 

Attn:  Chris Linder

 

 

1700 Lincoln Street, Suite 2550

 

 

Denver, CO 80203

 

 

Email:  pmcpheeters@atlantictrust.com

 

 

 

 

 

Hartz Capital MLP, LLC:

 

 

 

 

 

Hartz Capital MLP, LLC

 

Hartz Capital MLP, LLC

Attn:  Noah B. Lerner

 

Attn:  Tim Terry

400 Plaza Drive

 

400 Plaza Drive

Secaucus, NJ  07094

 

Secaucus, NJ  07094

Email:  noah.lerner@hartzcapital.com

 

Email:  tim.terry@hartzcapital.com

Phone:  201-272-6004

 

Phone:  201-272-6041

Fax:  201-866-6387

 

Fax:  201-866-6387

 

 

 

HITE MLP LP:

 

 

 

 

 

HITE Hedge Asset Management LLC

 

 

Attn:  James Jampel

 

 

215 Valentine St.

 

 

Newton, MA  02465

 

 

Email : jjampel@HITEHedge.com

 

 

 

--------------------------------------------------------------------------------


 

IF TO:

 

WITH A COPY TO:
(WHICH DOES NOT CONSTITUTE NOTICE)

 

 

 

HITE Hedge LP:

 

 

 

 

 

HITE Hedge Asset Management LLC

 

 

Attn:  James Jampel

 

 

215 Valentine St.

 

 

Newton, MA  02465

 

 

Email : jjampel@HITEHedge.com

 

 

 

 

 

Credit Suisse Securities (USA) LLC:

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

Attn:  Matthew Miller, CFA

 

 

Email:  matt.miller@credit-suisse.com

 

 

Phone:  212-325-3399

 

 

Fax:  212-322-1176

 

 

 

--------------------------------------------------------------------------------


 

BreitBurn Energy Partners L.P.:

 

 

 

BreitBurn Energy Partners L.P.

Vinson & Elkins L.L.P.

Attn: Jim Jackson

Attn: Alan Baden

515 South Flower Street, Suite 4800

666 Fifth Avenue, 26th Floor

Los Angeles, California 90071

New York, NY 10103

Phone: 213-225-5900

Email: abaden@velaw.com

Fax: 213-225-5917

Phone: 212-237-0001

 

Fax: 917-849-5337

 

--------------------------------------------------------------------------------


EXHIBIT A

 

FORM OF LEGAL OPINION

 

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Amended and Restated Unit Purchase Agreement dated as of
October 26, 2007 (the “Purchase Agreement”). BreitBurn shall furnish to the
Purchasers at the Closing an opinion of Vinson & Elkins L.L.P., counsel for
BreitBurn, addressed to the Purchasers and dated the Closing Date in
form satisfactory to Baker Botts LLP, counsel for the Purchasers, stating that:

 

1.                                       As of the date hereof, and prior to the
sale and issuance of the Purchased Units as contemplated by the Purchase
Agreement, the issued and outstanding limited partner interests of BreitBurn
consist of 29,006,002 Common Units. The only issued and outstanding general
partner interest of BreitBurn is the interest of the General Partner described
in the Partnership Agreement. All outstanding Common Units and the limited
partner interests represented thereby have been duly authorized and validly
issued in accordance with applicable Law and the Partnership Agreement and are
fully paid (to the extent required by applicable Law and under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware Revised
Uniform Limited Partnership Act (“Delaware LP Act”)).

 

2.                                       To our knowledge, except as described
in the BreitBurn SEC Documents filed prior to the date hereof, and except
(a) for options granted pursuant to BreitBurn’s existing 2006 Long-Term
Incentive Plan, the Washburn Amended and Restated Employment Agreement and the
Breitenbach Amended and Restated Employment Agreement, or (b) as contemplated by
the Purchase Agreement, there are no outstanding or authorized (i) options,
warrants, preemptive rights, subscriptions, calls or other rights, convertible
securities, agreements, claims or commitments of any character obligating
BreitBurn or any of its Subsidiaries to issue, transfer or sell any partnership
interests or other equity interests in BreitBurn or any of its Subsidiaries or
securities convertible into or exchangeable for such partnership interests,
(ii) obligations of BreitBurn or any of its Subsidiaries to repurchase, redeem
or otherwise acquire any partnership interests or equity interests in BreitBurn
or any of its Subsidiaries or any such securities or agreements listed in clause
(i) of this sentence or (iii) voting trusts or similar agreements to which
BreitBurn or any of its Subsidiaries is a party with respect to the voting of
the equity interests of BreitBurn or any of its Subsidiaries.

 

3.                                       All of the issued and outstanding
equity interests of each of BreitBurn’s Subsidiaries are owned, directly or
indirectly, by BreitBurn free and clear of any Liens (A) in respect of which a
financing statement under the Uniform Commercial Code naming BreitBurn or any of
its Subsidiaries as debtors is on file in the office of the Secretary of State
of the State of Delaware, (B) otherwise known to us without independent
investigation, other than those created under applicable Law and (C) except for
such Liens as may be imposed under BreitBurn’s or its Subsidiaries’ credit
facility.

 

4.                                       All of the issued and outstanding
equity interests of BreitBurn, BreitBurn Operating GP, LLC, BreitBurn Operating
L.P. and BreitBurn Fulton LLC have been duly authorized and validly issued and
are fully paid (to the extent required by the organizational

 

1

--------------------------------------------------------------------------------


 

documents of such entities, as applicable) and non-assessable (except as
non-assessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act and Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable) and free of preemptive rights.

 

5.                                       The Purchased Units to be issued and
sold to the Purchasers by BreitBurn pursuant to the Purchase Agreement and the
limited partner interests represented thereby have been duly authorized by
BreitBurn under the Partnership Agreement and the Purchased Units, when issued
and delivered to the Purchasers against payment therefor in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid (to the
extent required by applicable law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

 

6.                                       Except for the approvals required by
the Commission in connection with BreitBurn’s obligations under the Registration
Rights Agreement, no authorization, consent, approval, waiver, license,
qualification, filing, declaration qualification or registration with, any
Governmental Authority is required for (i) the issuance and sale by BreitBurn of
the Purchased Units, (ii) the execution, delivery and performance by the
BreitBurn Parties of the Basic Documents or (iii) the consummation of the
transactions contemplated by the Basic Documents, except; with respect to
(ii) and (iii) above as such apply to the Hermes Contribution Agreement, those
items listed on Schedule 1 hereto; those that have been obtained, or as may be
required under state securities or “Blue Sky” laws, as to which we do not
express any opinion and except as addressed in our opinion in paragraph 9.

 

7.                                       To our knowledge, none of the offering
or sale of the Purchased Units or the registration of the Purchased Units
pursuant to the Registration Rights Agreement, all as contemplated by the
Purchase Agreement, gives rise to any rights for or relating to the registration
of any Common Units or other securities of BreitBurn other than those rights
granted to the General Partner and any of its Affiliates (as such term is
defined in the Partnership Agreement) under Section 7.12 of the Partnership
Agreement, that certain Registration Rights Agreement of BreitBurn dated as of
May 24, 2007, that certain Registration Rights Agreement of BreitBurn dated as
of May 25, 2007 and that certain Registration Rights Agreement to be entered
into with Hermes pursuant to the Hermes Contribution Agreement.

 

8.                                       BreitBurn is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

9.                                       Assuming the accuracy of the
representations and warranties of each Purchaser contained in the Purchase
Agreement, the issuance and sale of the Purchased Units pursuant to the Purchase
Agreement is exempt from the registration requirements of the Securities Act of
1933, as amended.

 

BreitBurn shall furnish to the Purchasers at the Closing an opinion of Gregory
C. Brown, General Counsel of BreitBurn, addressed to the Purchasers and dated
the Closing Date in form satisfactory to Baker Botts LLP, counsel for the
Purchasers, stating that:

 

--------------------------------------------------------------------------------


 

1.                                       Each of BreitBurn and its Subsidiaries
is a corporation, limited partnership or limited liability company, as
applicable, duly organized, validly existing and in good standing under the Laws
of the state or other jurisdiction of its incorporation or organization;
(ii) has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the BreitBurn SEC Documents, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a BreitBurn Material Adverse Effect; and
(iii) is duly qualified or licensed and in good standing as a foreign limited
partnership, limited liability company or corporation, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its respective Properties or the character of its respective operations makes
such qualification necessary, except where the failure to obtain such
qualification, license, authorization or good standing would not reasonably be
expected to have a BreitBurn Material Adverse Effect.

 

2.                                       The execution, delivery and performance
by the BreitBurn Parties of the Basic Documents to which they are parties and
compliance by the BreitBurn Parties with the terms and provisions thereof, and
the issuance and sale by BreitBurn of the Purchased Units, do not and will not
(a) assuming the accuracy of the representations and warranties of the
Purchasers contained in the Purchase Agreement and their compliance with the
covenants contained therein, violate any provisions of any Law, governmental
permit, determination or award having applicability to BreitBurn or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation or breach of any provision of the certificate of limited
partnership or the other organizational documents of BreitBurn or organizational
documents of any of BreitBurn’s Subsidiaries, (c) require any consent, approval
or notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any contract,
agreement, instrument, obligation, note, bond, mortgage, license or loan or
credit agreement to which BreitBurn or any of its Subsidiaries is a party or by
which BreitBurn or any of its Subsidiaries or any of their respective Properties
may be bound, or (d) result in or require the creation or imposition of any Lien
upon or with respect to any of the Properties now owned or hereafter acquired by
BreitBurn or any of its Subsidiaries, except in the cases of clauses (a),
(c) and (d) where any such violation, default, breach, termination,
cancellation, failure to receive consent approval or notice, or acceleration
would not, individually or in the aggregate, reasonably likely to result in a
BreitBurn Material Adverse Effect; provided, however, that no opinion is
expressed pursuant hereto with respect to federal or state securities Laws or
other anti-fraud Laws.

 

3.                                       To my knowledge, except as disclosed in
the BreitBurn SEC Documents and except as to oil and gas joint operating
agreements entered into in the ordinary course of business, neither BreitBurn
nor any of its Subsidiaries owns any shares of capital stock or other securities
of or interests in, any other Person or is obligated to make any capital
contribution to or other investment in any other Person. All of the issued and
outstanding equity interests of Alamitos Company have been duly authorized and
validly issued and are fully paid and non-assessable and free of preemptive
rights.

 

--------------------------------------------------------------------------------


 

4.                                       Each of the Basic Documents has been
duly authorized and validly executed and delivered on behalf of the BreitBurn
Parties that are party thereto, and is enforceable against such BreitBurn Party
except as the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

5.                                       To my knowledge, there is no action,
suit, proceeding or investigation pending against the BreitBurn Parties or any
of their respective officers, directors, properties or assets that questions the
validity of the Purchase Agreement or the Registration Rights Agreement, or the
right of the BreitBurn Parties to enter into any of the foregoing agreements.

 

--------------------------------------------------------------------------------


EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


EXHIBIT C

 

HERMES CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


EXHIBIT D

 

BREITBURN GP, LLC

OFFICER’S CERTIFICATE

 

Pursuant to Section 6.2(e) of the Amended and Restated Unit Purchase Agreement,
dated as of October 26, 2007 (the “Purchase Agreement”) by and among BreitBurn
Energy Partners L.P., a Delaware limited partnership (the “Company”), and each
of the purchasers named therein, the undersigned hereby certifies on behalf of
the Company as follows (terms used but not defined herein have the meanings
assigned to them in the Purchase Agreement):

 

(A)                              The Company has performed and complied with the
covenants and agreements contained in the Purchase Agreement that are required
to be performed and complied with by the Company on or prior to the date hereof.

 

(B)                                The representations and warranties of the
Company contained in the Purchase Agreement that are qualified by materiality or
BreitBurn Material Adverse Effect are true and correct as of the date hereof and
all other representations and warranties of BreitBurn contained in the Purchase
Agreement are true and correct in all material respects as of the date hereof,
except that representations or warranties made as of a specific date are true
and correct as of such date only.

 

(C)                                Since the date of the Purchase Agreement, no
BreitBurn Material Adverse Effect has occurred and is continuing.

 

[The remainder of this page is intentionally left blank.]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this       
day of November, 2007.

 

 

 

 

 

Randall H. Breitenbach

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

 

Halbert S. Washburn

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

 

James G. Jackson

 

Chief Financial Officer

 

[OFFICER’S CERTIFICATE – SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


EXHIBIT E

 

BREITBURN GP, LLC

 

Secretary’s Certificate

 

I, Bruce D. McFarland, Secretary of BreitBurn GP, LLC, a Delaware limited
liability company (“BreitBurn GP”) and the general partner of BreitBurn Energy
Partners LP, a Delaware limited partnership (“BreitBurn”), hereby certify as
follows (capitalized terms used but not defined herein have the meaning assigned
to them in the Amended and Restated Unit Purchase Agreement, dated as of
October 26, 2007, (the “Purchase Agreement”) by and among BreitBurn and each of
the purchasers party thereto:

 

(a)                                  Attached hereto as Annex A is a true and
complete copy of the First Amended and Restated Agreement of Limited Partnership
of BreitBurn, dated October 10, 2006, as in full force and effect at all times
from October 10, 2006 to and including the date hereof.

 

(b)                                 Attached hereto as Annex B are true and
complete copies of resolutions duly adopted by the Board of Directors of
BreitBurn GP, on September 10, 2007. Such resolutions have not been amended,
modified or rescinded and remain in full force and effect and such resolutions
are the only resolutions adopted by BreitBurn GP, any committee thereof or by or
on behalf of any of the BreitBurn Parties relating to the execution and delivery
of the Basic Documents and the consummation of the transactions contemplated
thereby.

 

(c)                                  The Basic Documents were executed and
delivered on behalf of BreitBurn by duly authorized officers pursuant to
resolutions duly adopted.

 

(d)                                 Each person who, as a duly authorized
officer or an attorney-in-fact of such officer, signed or will sign the Basic
Documents, was at the time of such signing and delivery, and is now duly elected
or appointed, qualified and acting as an officer or duly appointed and acting as
such attorney-in-fact, and the signatures of such persons appearing on such
document are their genuine signatures.

 

(e)                                  The persons whose names appear on Annex C
hereto are duly qualified and acting officers of BreitBurn GP, as indicated,
duly elected or appointed to the offices set forth opposite their respective
names, and the signature set opposite the name of each officer is his authentic
signature.

 

(f)                                    Vinson & Elkins L.L.P. is entitled to
rely on this certificate in connection with the opinion that such firm is
rendering pursuant to Section 6.2(b) of the Purchase Agreement.

 

[The remainder of this page is intentionally left blank.]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
        day of November, 2007.

 

 

 

 

 

 

 

 

 

 

Bruce D. McFarland

 

Secretary

 

I, Halbert S. Washburn, Co-Chief Executive Officer of BreitBurn GP, hereby
certify that Bruce D. McFarland is the duly elected, qualified and acting
Secretary of BreitBurn GP, and that the signature appearing above is his genuine
signature.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
        day of November, 2007.

 

 

 

 

 

 

 

 

Halbert S. Washburn

 

Co-Chief Executive Officer

 

[SECRETARY’S CERTIFICATE – BREITBURN GP LLC]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Officers of BreitBurn GP

 

Title

 

Name

 

Specimen Signature

 

 

 

 

 

Co-Chief Executive Officer

 

Randall H. Breitenbach

 

 

 

 

 

 

 

Co-Chief Executive Officer

 

Halbert S. Washburn

 

 

 

 

 

 

 

Chief Financial Officer

 

James G. Jackson

 

 

 

 

 

 

 

General Counsel

 

Gregory C. Brown

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT F

 

PURCHASERS’

OFFICER’S CERTIFICATE

 

Pursuant to Sections 6.3(d) or 6.4(d) of the Amended and Restated Unit Purchase
Agreement, dated as of October 26, 2007 (the “Purchase Agreement”) by and among
BreitBurn Energy Partners L.P., a Delaware limited partnership (the “Company”),
[           ] (the “Purchaser”) and each of the other purchasers set forth
therein, the undersigned hereby certifies on behalf of the Purchaser as follows
(terms used but not defined herein have the meanings assigned to them in the
Purchase Agreement):

 

(A)                              The Purchaser has performed and complied with
the covenants and agreements contained in the Purchase Agreement that are
required to be performed and complied with by such Purchaser on or prior to the
date hereof.

 

(B)                                The representations and warranties of such
Purchaser contained in the Purchase Agreement that are qualified by materiality
or Purchaser Material Adverse Effect are true and correct as of the date hereof
and all other representations and warranties of such Purchaser contained in the
Purchase Agreement are true and correct in all material respects as of the date
hereof, except that representations or warranties made as of a specific date are
true and correct as of such date only.

 

(C)                                Since the date of the Purchase Agreement, no
Purchaser Material Adverse Effect in respect of such Purchaser has occurred and
is continuing.

 

[The remainder of this page is intentionally left blank.]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this        
day of November, 2007.

 

 

PURCHASER A

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[OFFICER’S CERTIFICATE — PURCHASER A]

 

--------------------------------------------------------------------------------


EXHIBIT G

 

ESCROW AGREEMENT

 

[OFFICER’S CERTIFICATE — PURCHASER A]

 

--------------------------------------------------------------------------------

 